Exhibit 10.2 

 

LEASE AGREEMENT

 

 

By and Between

 

OAK STREET REAL ESTATE CAPITAL FUND IV REIT, LLC

 

(Landlord)

 

and

 

VALLEY NATIONAL BANK

 

(Tenant)

 

for premises located at:

 

[_________________________]

 

 

 

 

TABLE OF CONTENTS

Page

    BASIC TERMS 1 DEFINITIONS AND BASE PROVISIONS 2 GRANTING CLAUSE 8 USE 10
RENT 12 NET LEASE 13 REAL ESTATE TAXES 14 PERSONAL PROPERTY TAXES 18 OPERATING
EXPENSES 18 INTENTIONALLY OMITTED 19 INTENTIONALLY OMITTED 19 TENANT’S REPAIR
AND MAINTENANCE RESPONSIBILITIES 19 COMPLIANCE WITH LAWS 22 SURRENDER OF
PREMISES 23 ALTERATIONS 23 ENTRY BY LANDLORD 26 SECURITY 27 TENANT’S INSURANCE
OBLIGATIONS 27 OFAC 32 WAIVER OF SUBROGATION 33 FIRE OR OTHER CASUALTY 34
CONDEMNATION 36 INDEMNIFICATION 38 ASSIGNMENT AND SUBLETTING 40 LIENS 42
TENANT’S DEFAULT 43 REMEDIES OF LANDLORD 44 TENANT TERMINATION RIGHT 46 LANDLORD
IMPROVEMENTS 46 INTENTIONALLY OMITTED 47 SUBORDINATION/ATTORNMENT; LEASEHOLD
MORTGAGE 47 ESTOPPEL CERTIFICATE 48

 



i

 

  

TABLE OF CONTENTS (CONT’D)

 

  Page     HAZARDOUS MATERIALS 48 LOCKS AND SECURITY SYSTEM 51
CONFIDENTIALITY/MEDIA RELEASES 51 CUSTOMER RECORDS 52 COMMUNICATIONS EQUIPMENT
52 FORCE MAJEURE 53 SIGNAGE 53 HOLDING OVER 53 FINANCIAL STATEMENTS 54 QUIET
ENJOYMENT 54 NOTICES 54 PERSONAL LIABILITY 55 ENTIRE AGREEMENT 55 AMENDMENTS 55
LEGAL INTERPRETATION 56 OPTION TO RENEW 56 AUTHORITY TO ENTER INTO LEASE 59
PARTIES BOUND 59 NOT BINDING UNTIL EXECUTED 59 SEVERABILITY 59 WAIVER OF JURY
TRIAL; CONSEQUENTIAL DAMAGES 60 RIGHT OF FIRST REFUSAL TO PURCHASE 60 MEMORANDUM
OF LEASE 61

  

ii

 

 

LEASE AGREEMENT

 

THIS LEASE AGREEMENT (this “Lease”) is entered into as of the ___ day of
________________, 2019 (the “Effective Date”), by and between Oak Street Real
Estate Capital Fund IV REIT, LLC, a Delaware limited liability company
(“Landlord”), and Valley National Bank, a national banking association organized
under the laws of the United States (“Tenant”).

 

RECITALS

 

A.Tenant was the fee simple owner of the Premises prior to the Effective Date.

 

B.Landlord purchased the Premises from Tenant pursuant to an Agreement of
Purchase and Sale of Real Property dated as of February 13, 2019 (the “Purchase
Agreement”).

 

C.Landlord and Tenant are executing this Lease pursuant to which Landlord shall
lease the Premises back to Tenant, on the terms and conditions set forth below.

 

NOW THEREFORE, in consideration of the mutual promises, covenants, and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
agree as follows:

 

1.           BASIC TERMS.

 

A.“Base Rent”: Base Rent shall be paid in accordance with Exhibit “A” attached
hereto and made a part hereof, subject to increases pursuant to Section 29, if
applicable.

 

B.“Building”: The building or buildings located on the Property in the
approximate square footages set forth on Exhibit “B.” Regardless of the actual
size of the Building or the Premises, the Building and Premises shall be deemed
to be the size set forth in this Lease.

 

C.“Commencement Date”: The Effective Date.

 

D.“Expiration Date”: The last day of the calendar month in which the fifteen
(15) year anniversary of the Commencement Date shall occur, or as otherwise
extended or terminated pursuant to the terms hereof.

 

E.“Option to Renew”: Five (5) additional periods of five (5) years each under
the terms and conditions set forth in Section 48 of this Lease.

 

F.“Premises”: Collectively, the Building and the Property.

 

G.“Property”: Those certain tracts or parcels of land, more particularly
described on Exhibit “B,” attached hereto and made a part hereof.

 

H.“Term”: A period of fifteen (15) years (plus the number of days, if any, to
have this Lease expire on the last day of a calendar month), commencing on the
Commencement Date and expiring on the Expiration Date, unless extended or sooner
terminated as hereinafter provided.

 



 

 

 

2.           DEFINITIONS AND BASE PROVISIONS.

 

For purposes of this Lease, the following terms shall have the meanings
indicated below:

 

A.“ADA”: The Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 et
seq., as the same may be amended from time to time and any and all rules and
regulations which have become effective prior to the date of this Lease under
such statutes.

 

B.“Affiliate”: With respect to Landlord or Tenant, shall mean a person or entity
that directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with such person or entity. The term
"control" as used in the immediately preceding sentence, means, with respect to
an entity that is a corporation, limited liability company, partnership or other
entity, the right to exercise, directly or indirectly, more than fifty percent
(50%) of the voting rights attributable to the ownership interests of the
entity, with respect to any non-publicly traded company, and more than 10%
ownership, plus management control, with respect to any publicly traded company.

 

C.“Alterations”: All Permitted Alterations (as defined in Section 15.A hereof)
and any other alterations consented to by Landlord pursuant to this Lease.

 

D.“Anti-Money Laundering Laws”: The BSA and the United and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (commonly referred to as the USA Patriot Act), P.L. 107-56, as the same
may be amended from time to time and any and all rules and regulations which
have become effective prior to the date of this Lease under such statutes.

 

E.“Arbitration Notice”: Defined in Section 48.C hereof.

 

F.“ATMs”: Defined in Section 15.F hereof.

 

G.“Base Rent”: Defined in Section 1.A hereof.

 

H.“Binding Notice”: Defined in Section 48.C hereof.

 

I.“BSA”: The Bank Secrecy Act (otherwise known as the Currency and Foreign
Transactions Reporting Act), 31. U.S.C. §§ 310 et seq., as the same may be
amended from time to time and any and all rules and regulations which have
become effective prior to the date of this Lease under such statutes.

 



2

 

 

J.“Building”: Defined in Section 1.B hereof.

 

K.“Commencement Date”: Defined in Section 1.C hereof.

 

L.“Comparable Buildings”: Buildings in the suburban __________ County market
that are comparable in size, design, use, age, location and quality to the
Building.

 

M.“Competitor”: Any Financial Services Institution primarily engaged in the
retail banking business that is not an Affiliate of Tenant (excluding any
Financial Services Institution acting on behalf of unrelated third-party
investors).

 

N.“Customer Records”: Defined in Section 36 hereof.

 

O.“Default Rate”: The lesser of (i) the Prime Rate plus five (5%) percent or
(ii) the highest rate allowed by applicable Law. The Prime Rate may not be the
lowest rate of interest charged by any “large U.S. money center commercial
banks” and Landlord makes no representations or warranties to that effect.

 

P.“Encumbrance”: Any claim, lien, pledge, option, charge, easement, security
interest, deed of trust, mortgage, lease, sublease, attachment, conditional
sales agreement, encumbrance, preemptive right, right of first refusal, right of
first offer, restriction or other right of third parties, whether voluntarily
incurred or arising by operation of Law, and includes any agreement to give any
of the foregoing.

 

Q.“Environmental Laws”: Each and every Law pertaining to environmental matters
or Hazardous Materials issued by any authorities and in effect during the Term
with respect to or which otherwise pertains to or affects the Building, or any
portion thereof, the use, ownership, occupancy or operation of the Building, or
any portion thereof and as the same have been amended, modified or supplemented
from time to time prior to the date hereof, including but not limited to the (1)
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. §9601 et seq.), (2) Hazardous Substances Transportation Act (49 U.S.C.
§1802 et seq.), (3) Resource Conservation and Recovery Act (42 U.S.C. §6901 et
seq.), as amended by the Hazardous and Solid Wastes Amendments of 1984, (4) the
Water Pollution Control Act (33 U.S.C. §1251 et seq.), (5) Safe Drinking Water
Act (42 U.S.C. §300f et seq.), (6) Clean Water Act (33 U.S.C. §1321 et seq.),
(7) Clean Air Act (42 U.S.C. §7401 et seq.), (8) Solid Waste Disposal Act (42
U.S.C. §6901 et seq.), (9) Toxic Substances Control Act (15 U.S.C. §2601 et
seq.), (10) Emergency Planning and Community Right-to-Know Act of 1986 (42
U.S.C. §11001 et seq.), (11) Radon Gas and Indoor Air Quality Research Act of
1986 (42 U.S.C. §7401 et seq.), (12) National Environmental Policy Act (42
U.S.C. §4321 et seq.), (13) Superfund Amendment Reauthorization Act of 1986 (42
U.S.C. §9601 et seq.), (14) Occupational Safety and Health Act (29 U.S.C. §651
et seq.), (15) Refuse Act of 1999 (33 U.S.C. § 407 et seq.), (16) Federal
Insecticide, Fungicide and Rodenticide Act (7 U.S.C. § 136 et seq.), (17) Marine
Protection, Research and Sanctuaries Act (33 U.S.C. § 1401 et seq.), (18) Noise
Control Act (42 U.S.C. §  4902 et seq.), (19) Atomic Energy Act (42 U.S.C. § 
2011 et seq.) and (20) Nuclear Waste Policy Act of 1982 (42 U.S.C. § 10101 et
seq.), as each is in effect during the Term and any and all rules and
regulations in effect during the Term under such statutes.

 



3

 

 

R.“Estimated Repair Period”: Defined in Section 21.C hereof.

 

S.“Estimates”: Defined in Section 48.D hereof.

 

T.“Event of Default”: Defined in Section 26 hereof.

 

U.“Expiration Date”: Defined in Section 1.D hereof.

 

V.“Force Majeure”: Defined in Section 38 hereof.

 

W.“Fuel Tanks”: The fuel tank(s) located at the Premises, if any, that service
the Building and/or any other improvements.

 

X.“General Tax Indemnity”: Defined in Section 7. E hereof.

 

Y.“Generator”: The generator(s) and associated equipment located at the
Premises, if any, that service the Building and/or any other improvements.

 

Z.“Hazardous Materials”: (a) any toxic substance or hazardous waste, substance,
solid waste or related material, or any pollutant or contaminant; (b) radon gas,
asbestos in any form which is or could become friable, urea formaldehyde foam
insulation, transformers or other equipment containing dielectric fluid having
levels of polychlorinated biphenyls in excess of applicable standards
established by any governmental authority, or any petroleum product or additive;
(c) any substance, gas, material or chemical which is now or hereafter defined
as or included in the definition of “hazardous substances,” “toxic substances,”
“hazardous materials,” “hazardous wastes,” “regulated substances” or words of
similar import under any Environmental Laws; and (d) any other chemical,
material, gas or substance the exposure to or release of which is prohibited,
limited or regulated by any governmental authority that asserts or may assert
jurisdiction over the Premises or the operations or activity at the Premises, or
any chemical, material, gas or substance that does or is reasonably likely to
pose a hazard to the health and/or safety of the occupants of the Premises or
the owners and/or occupants of property adjacent to or surrounding the Premises.

 



4

 

 

AA.“Landlord Indemnified Parties”: Landlord and Landlord Mortgagee, and each of
their respective successors and assigns, their members, managers, partners,
shareholders, officers, directors, agents, attorneys and representatives.

 

BB.“Landlord”: Defined in the Preamble hereto.

 

CC.“Landlord Claim”: Defined in Section 23.A hereof.

 

DD.“Landlord Mortgage”: Defined in Section 31 hereof.

 

EE.“Landlord Mortgagee”: Defined in Section 31 hereof.

 

FF.“Landlord Notice Address”:

 

GG.Intentionally deleted.

 

HH.“Landlord’s Representatives”: Landlord’s agents, attorneys, representatives,
members, directors, officers and employees.

 

II.“Law”: All applicable statutes, ordinances, rules, regulations, codes,
orders, requirements, directives, binding written interpretations and binding
written policies, rulings, and decrees of all local, municipal, state and
federal governments, departments, agencies, commissions, boards or political
subdivisions.

 

JJ.“Market Rate”: Defined in Section 48.B hereof.

 

KK.“Net Worth”: A person’s equity calculated in accordance with U.S. generally
accepted accounting principles as its total assets including, but not limited
to, unencumbered liquid assets minus its total liabilities, at any time and from
time to time and shall (A) be based on market valuations and (B) not include any
intangible assets.

 



5

 

 

LL.“New Special Assessment”: Defined in Section 7.D hereof.

 

MM.“OFAC Laws and Regulations”: All Laws administered by the Office of Foreign
Asset Control (“OFAC”) of the Department of the Treasury, codified at 31 C.F.R.
Part 500 (including those named on OFAC’s Specially Designated and Blocked
Persons list) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action regarding persons or entities with whom U.S. persons or
entities are restricted from doing business (including persons or entities who
have violated the U.S. Foreign Corrupt Practices Act 15 U.S.C. §§78dd-1, 78dd-2
and 78dd-3), as same may be amended from time to time.

 

NN.“Option to Renew”: Defined in Section 1.E hereof.

 

OO.“Permitted Encumbrances”: Any and all Encumbrances (i) affecting any portion
of the Premises as of the Commencement Date, including, but not limited to,
those Encumbrances shown on Landlord’s title policy, (ii) any and all leases,
subleases, licenses and other occupancy agreements in place with respect to the
Premises as of the Effective Date (collectively, the “Existing Leases”) (iii)
consisting of current taxes and assessments not yet due and payable or being
contested in good faith by appropriate proceedings, (iv) arising or created by
municipal and zoning ordinances, (v) arising after the Commencement Date that,
individually or in the aggregate, do not materially detract from the value, or
impair in any material manner the use, of the Property, and/or (vi) that (a) are
terminable by Tenant, its successors or assigns, upon no less than thirty (30)
days’ prior notice without any premium, fee or penalty, or (b) are either
recognized or consented to by Landlord in writing pursuant to the terms and
conditions of this Lease.

 

PP.“Personal Property”: All personal property on the Premises, which shall
include, without limitation, all business machinery and equipment, including,
but not limited to, specialized equipment unique to the nature of Tenant’s
business, business records, furniture, furnishings, communications equipment,
office equipment, computer equipment, computer software, computer tapes,
computer program tapes, computer program disks, computer program documentation
and manuals, computer program codes, customer accounts, customer lists, customer
information, inventory and proprietary information which may belong to Tenant or
be in the possession of Tenant, which is located or used upon, in or about the
Premises during the Term, or any renewal or extension thereof.

 



6

 

 

QQ.“Premises”: Defined in Section 1.F hereof.

 

RR.“Prime Rate”: The interest rate per annum as published, from time to time, in
The Wall Street Journal as the “Prime Rate” in its column entitled “Money Rate”.
The Prime Rate may not be the lowest rate of interest charged by any “large U.S.
money center commercial banks” and Landlord makes no representations or
warranties to that effect. In the event The Wall Street Journal ceases
publication or ceases to publish the “Prime Rate” as described above, the Prime
Rate shall be the average per annum discount rate (the “Discount Rate”) on
ninety-one (91) day bills (“Treasury Bills”) issued from time to time by the
United States Treasury at its most recent auction, plus three hundred (300)
basis points. If no such 91-day Treasury Bills are then being issued, the
Discount Rate shall be the discount rate on Treasury Bills then being issued for
the period of time closest to ninety-one (91) days.

 

SS.“Prohibited Persons”: Defined in Section 19.B hereof.

 

TT.“Property”: Defined in Section 1.G hereof.

 

UU.“Purchase Agreement”: Defined in Recital B hereof.

 

VV.“Real Estate Taxes”: Defined in Section 7.A hereof.

 

WW.“Release”: A Hazardous Material that has been released, spilled, leaked,
discharged, disposed of, emitted, emptied, dumped or allowed to escape at the
Premises.

 

XX.“Rejection Notice”: Defined in Section 48.C hereof.

 

YY.“Renewal Amendment”: Defined in Section 48.E hereof.

 

ZZ.“Renewal Notice”: Defined in Section 48.A.1 hereof.

 

AAA.“Renewal Option”: Defined in Section 48.A hereof.

 

BBB.“Renewal Term”: Defined in Section 48.A hereof.

 

CCC.“Rent”: Defined in Section 5.C hereof.

 

DDD.“Repossessed Premises”: Defined in Section 27.C hereof.

 

EEE.“SNDA”: Defined in Section 31.A hereof.

 

FFF.“Substitute Tenant”: Defined in Section 27.C hereof.

 

GGG.“Taxes”: Defined in Section 7.E hereof.

 

HHH.Tenant”: Defined in the Preamble hereto.

 



7

 

 

III.“Tenant Indemnified Parties”: Tenant, and its successors and assigns,
members, managers, partners, shareholders, officers, directors, agents,
attorneys and representatives.

 

JJJ.“Tenant Notice Address”:

 

Valley National Bank

1455 Valley Road

Wayne, NJ 07470
Attn: Accounting Department/Rick Kraemer

 

With a copy to:

 

Valley National Bank

1455 Valley Road

Wayne, NJ 07470
Attn: Legal Department/Gary Michael, Esq.

 

KKK.“Tenant’s Personal Property”: Defined in Section 14.

 

LLL.“Tenant’s Representatives”: Tenant’s agents, attorneys, representatives,
directors, officers and employees and any Tenant Mortgagee.

 

MMM.“Tenant Security Requirements”: Defined in Section 17.A hereof.

 

NNN.“Term”: Defined in Section 1.H hereof.

 

OOO.“Transfer”: Defined in Section 24.B hereof.

 

PPP.“UPS”: The uninterrupted power supply equipment, if any, servicing the
Premises.

 

QQQ.“U.S. Publicly-Traded Entity”: Defined in Section 19.A hereof.

 

RRR.“Utility Charges”: Defined in Section 9.A.

 

3.           GRANTING CLAUSE.

 

A.Landlord, in consideration of the covenants and agreements to be performed by
Tenant, and upon the terms and conditions contained in this Lease, does hereby
lease, demise, let and deliver to Tenant, and Tenant, in consideration of the
covenants and agreements to be performed by Landlord and upon the terms and
conditions contained in this Lease, does hereby lease from Landlord, the
Premises, to have and to hold for the Term. Tenant acknowledges receipt and
delivery of complete and exclusive possession of the Premises, and subject to
the Permitted Encumbrances. Tenant acknowledges and confirms that for a
substantial period prior to and up to and including the execution of this Lease,
Tenant has been in continuous ownership and possession of the Premises, is fully
familiar therewith, and has examined and otherwise has knowledge of the
condition of the Premises prior to the execution and delivery of this Lease and
has found the same to be satisfactory for its purposes hereunder. Regardless,
however, of any knowledge, examination or inspection made by Tenant and whether
or not any patent or latent defect or condition was revealed or discovered
thereby, Tenant is leasing the Premises “as is,” “where is” and “with all
faults” in its present condition. Tenant hereby irrevocably, unconditionally and
absolutely waives and relinquishes any claim or action against Landlord
whatsoever in respect of the condition of the Premises as of the Commencement
Date, including any patent or latent defects or adverse conditions not
discovered or discoverable or otherwise known or unknown by Tenant as of the
Commencement Date.

 



8

 

 

LANDLORD MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN FACT OR IN
LAW, IN RESPECT OF THE PREMISES OR ANY PART THEREOF, EITHER AS TO ITS FITNESS
FOR USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, OR
AS TO THE NATURE OR QUALITY OF THE MATERIAL OR WORKMANSHIP THEREIN, OR THE
EXISTENCE OF ANY HAZARDOUS MATERIALS, IT BEING AGREED THAT ALL SUCH RISKS, KNOWN
AND UNKNOWN, LATENT OR PATENT, ARE TO BE BORNE SOLELY BY TENANT, INCLUDING ALL
RESPONSIBILITY AND LIABILITY FOR ANY ENVIRONMENTAL CONDITION OF THE PREMISES,
ENVIRONMENTAL REMEDIATION AND COMPLIANCE WITH ALL ENVIRONMENTAL LAWS.

 

Without limiting the foregoing, Tenant realizes and acknowledges that factual
matters existing as of the Commencement Date now unknown to it may have given or
may hereafter give rise to losses, damages, liabilities, costs and expenses that
are presently unknown, unanticipated and unsuspected, and Tenant further agrees
that the waivers and releases herein have been negotiated and agreed upon in
light of that realization and that Tenant nevertheless hereby intends to
release, discharge and acquit Landlord and Landlord Mortgagee, and each of their
respective successors and assigns, their members, managers, partners,
shareholders, officers, directors, agents, attorneys and representatives from
any and all such unknown losses, damages, liabilities, costs and expenses.

 

B.Landlord and Tenant covenant and agree that: (i) each will treat this Lease in
accordance with U.S. generally accepted accounting principles, consistently
applied, and as a true lease and/or operating lease for state law reporting
purposes and for federal income tax purposes; and (ii) each party will not, nor
will it permit any Affiliate to, at any time, take any action or fail to take
any action with respect to the preparation or filing of any statement or
disclosure to any governmental authority, including without limitation, any
income tax return (including an amended income tax return), to the extent that
such action or such failure to take action would be inconsistent with the
intention of the parties expressed in this Section 3.B.

 



9

 

 

C.Tenant acknowledges that fee simple title (both legal and equitable) to the
Premises is vested in Landlord and that Tenant has only the leasehold right of
possession and use of the Premises as provided herein.

 

4.           USE.

 

A.Tenant may use the Premises for (i) general and/or executive office purposes
and ancillary uses associated therewith, (ii) the operation as a “Financial
Services Institution” and ancillary uses associated therewith (iii) any uses
currently permitted on the Premises pursuant to any Existing Leases (provided
that Tenant shall continue to operate its retail banking business and/or
executive or administrative offices in a substantial portion of the Premises
occupied by Tenant as of the Effective Date and in compliance with Section 4.B
below), and, (iv) subject to Landlord’s prior written consent (not to be
unreasonably withheld), any other use permitted by Law, in all cases subject to
all Laws and Permitted Encumbrances.  For the purposes of this Lease, a
“Financial Services Institution” shall mean any entity that performs one or more
of the following activities:  (i) operation of a commercial bank, savings bank,
savings and loan association, credit union, mutual or thrift association or any
other institution that accepts deposits of money, (ii) operating of any sort of
automated teller machine or cash dispensing machine, (iii) operation of a stock
brokerage firm, (iv) mortgage broker, (v) finance company, mortgage company or
any other institution that lends money, (vi) investment banking, (vii) insurance
brokerage, and (viii) provision of any other financial services or sale of any
products that Tenant is permitted to offer by law. Tenant shall use the Premises
and all parking and common areas only as provided by and in accordance with all
Encumbrances, subject to Landlord’s reservation of rights herein.  Tenant shall
not use or occupy the Premises, or any part thereof, nor permit or allow the
Premises or any part thereof to be used or occupied, for (i) any purpose or in
any manner which is in violation of any Law or a violation of the provisions set
forth in Section 33 or (ii) in any manner which violates any certificates of
occupancy for the Premises or makes void or voidable any insurance then in force
with respect thereto as is required pursuant to Section 18 hereof.  Tenant’s
occupancy of the Premises will be in compliance with all Laws and insurance
requirements, and as otherwise provided in this Lease.  Tenant shall neither
suffer nor permit the Premises or any portion thereof to be used, or otherwise
act or fail to act, in such a manner as (I) might reasonably tend to impair
Landlord’s title thereto or to any portion thereof, other than a Permitted
Encumbrance, (II) may make reasonably possible a claim of adverse use or
possession, or an implied dedication of the Premises or any material portion of
the Premises, or (III) may subject the Premises or this Lease to any
Encumbrances, other than Permitted Encumbrances.

 



10

 

 



B.Tenant shall occupy the Premises commencing on the Effective Date and, except
as set forth below and except during periods when the Premises may be
temporarily closed for renovations and/or other improvements or alterations
permitted pursuant to this Lease, Force Majeure, or untenantable by reason of
fire or other casualty or condemnation (provided, however, during all such
periods while the Premises are untenantable, Tenant shall strictly comply with
the terms and conditions of Section 21 and Section 22 of this Lease), Tenant
shall at all times during the Term occupy the Premises and shall operate its
business on the Premises at similar times and in a similar manner as Tenant
operates in other Comparable Buildings occupied by Tenant for the purposes set
forth in Section 4.A.  Notwithstanding the foregoing, the covenant set forth in
this Section 4.B shall not apply to any portion of the Premises that is vacant
as of the Effective Date or is subject to an Existing Lease as of the Effective
Date.  Moreover, in no event shall it constitute a violation of this Section 4.B
if Tenant shall either (i) enter into a sublease, license or other permitted
occupancy agreement pursuant to Section 24 below for a portion of the Premises
currently occupied by Tenant as of the Effective Date, or (ii) cease to utilize
any portion of the Premises currently occupied by Tenant as of the Effective
Date, provided, that Tenant shall continue to actively operate its retail
banking operations and/or executive and/or administrative offices elsewhere on
the Premises in a manner substantially similar to Tenant’s operations at the
Premises on the Effective Date. Further, if any such subtenant, licensee or
other occupant shall cease to operate in such portion of the Premises previously
occupied by Tenant as of the Effective Date prior to the termination of this
Section 4.B, Tenant shall either re-enter and re-occupy such space or use
commercially reasonable efforts to market such space for sublease, license or
occupancy by a third-party on market terms; provided, however, in the event that
Tenant is unable to enter into a new sublease, license or occupancy agreement
pursuant to Section 24 with respect to such space within six (6) months of its
vacancy, Tenant shall re-enter and re-occupy such space.  Notwithstanding the
foregoing, the covenants set forth in this Section 4.B shall terminate and be of
no further force or effect upon the five (5) year anniversary of the Effective
Date.  Landlord acknowledges and agrees that upon the termination of the
covenants set forth in this Section 4.B, it shall not constitute an Event of
Default hereunder if Tenant ceases its business operations on the Premises but
is otherwise in compliance with all other terms and conditions of the Lease
(subject to any applicable grace or cure periods expressly set forth herein). 
Nothing contained in this Section 4.B shall be construed as a prohibition
against an assignment or subletting of this Lease by Tenant pursuant to and in
accordance with Section 24.B hereinbelow.

 



11

 

 

C.Tenant will not enter into any agreements or consent to any transaction or
instruments that will create an Encumbrance on the Premises (except for any
sublease or mortgage on Tenant’s leasehold interest in the Premises, pursuant to
any approvals required and the terms and conditions herein, or any other
Permitted Encumbrance).

 

5.           RENT.

 

A.Tenant shall pay to Landlord Base Rent in the manner provided in Section 5.C
in equal consecutive monthly installments in advance on or before the 1st day of
each calendar month commencing as of the Commencement Date and continuing
through the Term. If the Term commences on a day other than the first day of a
calendar month, or ends on a day other than the last day of a calendar month,
Base Rent for such month shall be prorated by multiplying same by a fraction,
the numerator of which is the number of days of the Term within such calendar
month and the denominator of which is the total number of days within such
calendar month. Tenant shall pay its first monthly installment of Base Rent,
which may be pro-rated pursuant to this Section 5.A, on the Commencement Date in
connection with Landlord’s acquisition of the Premises pursuant to the Purchase
Agreement.

 

B.Tenant agrees to pay all Real Estate Taxes and Utility Charges as set forth
below.

 

C.For purposes of this Lease, Base Rent, Real Estate Taxes, Utility Charges and
any and all other amounts, sums, charges, liabilities and obligations which
Tenant assumes or agrees to pay or may become liable for under this Lease at any
time and from time to time are sometimes collectively referred to as “Rent”;
and, in the event of any failure on the part of Tenant to pay any portion of the
Rent (except where such failure is directly due to the acts or omissions of
Landlord), every fine, penalty, interest and cost which may be added for
nonpayment or late payment of such items, including, without limitation, all
amounts for which Tenant is or may become liable to indemnify Landlord and the
Landlord Indemnified Parties under this Lease (including reasonable attorneys’
fees and court costs) shall be deemed to be Rent. Except as expressly set forth
to the contrary herein, all Rent is payable in lawful money of the United States
of America and legal tender for the payment of public and private debts without
notice, demand, abatement, deduction, or setoff in accordance with the wire or
ACH information as Landlord designates to Tenant in writing from time to time.

 



12

 

 

D.Tenant hereby acknowledges that late payment by Tenant to Landlord of Rent
will cause Landlord to incur costs and administrative complications not
contemplated hereunder, the exact amount and scope of which is presently
anticipated to be extremely difficult to ascertain. Accordingly, if any
installment of Rent due to Landlord is not paid within thirty (30) days after
receipt of notice from Landlord demanding any Rent that may be delinquent
hereunder, Tenant shall pay Landlord upon written demand a late charge equal to
five percent (5%) of the delinquent installment of Rent. The parties agree that
this late charge represents a fair and reasonable estimate of the costs and
expenses (including economic losses) that Landlord will incur by reason of late
payment by Tenant. The parties further agree that such late charge is Rent and
not interest and such assessment does not constitute a lender or
borrower/creditor relationship between Landlord and Tenant. In addition, any
amount of delinquent Rent due to Landlord shall accrue interest at the Default
Rate from the date when such Rent was due until such date that such delinquent
Rent is paid, in the event that Tenant fails to pay any such Rent within five
(5) days after the date when such Rent was due. The payment of such late charge
or such interest shall not constitute waiver of, nor excuse or cure, any default
under this Lease, nor prevent Landlord from exercising any other rights and
remedies available to Landlord. Notwithstanding the foregoing, Tenant shall be
responsible for payment of all interest, late charges, and other costs and fees
imposed by third parties with respect to late payments of Utilities or other
third party charges the responsibility of Tenant hereunder.

 

6.           NET LEASE.

 

A.This Lease is a “true lease” and an “operating lease” and not a financing
lease, capital lease, mortgage, equitable mortgage, deed of trust, trust
agreement, security agreement or other financing or trust arrangement, and the
economic realities of this Lease are those of a true lease. The business
relationship created by this Lease and any related documents is solely that of a
long term commercial lease between Landlord and Tenant, this Lease has been
entered into by both parties in reliance upon the economic and legal bargains
contained herein, and none of the agreements contained herein is intended, or
shall be deemed or construed, to create a partnership (de facto or de jure)
between Landlord and Tenant, to make them joint venturers, to make Tenant an
agent, legal representative, partner, subsidiary or employee of Landlord, or to
make Landlord in any way responsible for the debts, obligations or losses of
Tenant.

 



13

 

 

B.Landlord and Tenant acknowledge and agree that (i) this Lease is, and is
intended to be, what is commonly referred to as a “net, net, net” or “triple
net” lease, and (ii) the Rent shall be paid absolutely net to Landlord, so that
this Lease shall yield to Landlord the full amount or benefit of the
installments of Base Rent, Real Estate Taxes and all other Rent throughout the
Term with respect to the entire Premises, all as more fully set forth in
Section 5 and subject to any other provisions of this Lease that expressly
provide for adjustment or abatement of Rent or other charges (if any). Except as
otherwise expressly set forth in this Lease, all of the costs, expenses,
responsibilities and obligations of every kind and nature whatsoever foreseen
and unforeseen relating to the condition, use, operation, management,
maintenance, repair, restoration and replacement of the Premises and all
improvements and appurtenances related thereto or any part thereof shall be
performed and paid by Tenant, and Landlord shall have no responsibility or
liability therefor, except to the extent caused by Landlord’s gross negligence
or willful misconduct. The covenants to pay Base Rent, Real Estate Taxes and all
other Rent hereunder are independent covenants, and Tenant shall have no right
to hold back, offset, deduct, credit against or fail to pay in full any such
amounts for claimed or actual default or breach by Landlord of whatsoever nature
or for any other reason whatsoever.

 

7.           REAL ESTATE TAXES.

 

A.During the Term, Tenant shall promptly pay, or cause to be paid, on a cash
basis when due to the applicable taxing authority one hundred percent (100%) of
all taxes, including ad valorem, sales, use, rent or similar taxes, including
tax increases and re-assessments; assessments including assessments for
supplemental assessments and public improvements or benefits (subject to Section
7.D), whether or not commenced or completed prior to the date hereof and whether
or not to be completed within the Term; water, sewer and other utility levies
and charges; excise tax levies; fees including license, permit, inspection,
authorization and similar fees; and all other governmental charges, in each case
whether general or special, ordinary or extraordinary, or foreseen or
unforeseen, of every character and any kind and nature whatsoever in respect of
the Building or the Property and/or the Rent (other than Real Estate Taxes) and
all interest and penalties thereon attributable to any failure in payment by
Tenant (other than failures arising from the acts or omissions of Landlord)
which at any time prior to, during or in respect of the Term hereof may be
assessed or imposed on or in respect of or be a lien upon (i) the Premises or
any part thereof or any appurtenance thereto, (ii) any Rent reserved or payable
hereunder or any other sums payable by Tenant hereunder, (iii) this Lease or the
leasehold estate hereby created or the operation, possession, occupancy or use
of the Premises or any part thereof, (iv) any occupancy, operation, use or
possession of, or sales from or activity conducted on or in connection with the
Premises or the property or the leasing or use of the Premises or the property
or any part thereof, or (v) any document to which Tenant is a party creating or
transferring an interest or estate in the Premises, together with any interest
or penalties thereon (all of which are hereinafter called “Real Estate Taxes”).
Notwithstanding the foregoing, there shall be excluded from Real Estate Taxes:
all excess profits, revenue, excise, transfer, gain, foreign ownership or
control, mortgage, intangible, gift, inheritance and succession, estate and
income taxes. Tenant shall make such payments directly to the taxing authorities
and shall promptly, upon request, furnish to Landlord copies of official
receipts or other satisfactory proof evidencing such direct payments. Tenant’s
obligation to pay Real Estate Taxes shall be absolutely fixed upon the date such
Real Estate Taxes become a lien upon the Premises or any part thereof, subject
to Section 7.C. Tenant shall also be responsible for all Real Estate Taxes
which, on the Commencement Date, are a lien upon the Premises or any part
thereof.

 



14

 

 

B.Tenant may request that the local tax collector’s office bill all Real Estate
Taxes and deliver any other notices from the tax collector and/or tax assessor
concerning the Premises directly to Tenant. If Landlord receives a bill for Real
Estate Taxes, Landlord shall provide the bill for each installment of Real
Estate Taxes to Tenant as soon as possible upon Landlord’s receipt of such bill
and shall request that the local tax assessor’s office issue a duplicate copy of
the real estate tax bill directly to Tenant. Tenant shall pay the Real Estate
Taxes set forth on such bill prior to when due if during the Term. Tenant shall,
if Landlord so requests, provide Landlord with reasonable evidence that such
Real Estate Taxes have been paid. If Tenant shall default beyond the expiration
of any applicable notice and cure periods in the payment of any Real Estate
Taxes, Landlord shall have the right (but not the obligation) to pay the same
together with any penalties and interest, if such penalties and interest are
caused by Tenant’s failure to pay such Real Estate Taxes in a timely manner, in
which event the amount so paid by Landlord shall be paid by Tenant to Landlord
upon demand with interest thereon at the Default Rate. If permitted by Law, any
Real Estate Taxes may at the option of the taxpayer be paid in installments
(whether or not interest shall accrue on the unpaid balance of such Real Estate
Taxes), Tenant may exercise the option to pay the same in such installments and
shall be responsible for the payment of installments only, together with
applicable interest, if any, provided that all such installment payments,
together with applicable interest, if any, relating to the period prior to the
expiration of this Lease, shall be made prior to the Expiration Date. Upon the
expiration or termination of this Lease any Real Estate Taxes which Tenant has
elected to pay in installments (other than those assessments under Section 7.D)
shall be apportioned between Landlord and Tenant based on the time remaining in
the Term. All Real Estate Taxes for the tax year in which this Lease shall
terminate shall be apportioned on a per diem basis between Landlord and Tenant
on a cash basis. To the extent that it shall be determined that Tenant has made
any overpayments or underpayments of Real Estate Payments during the Term (due
to the resolution of any tax appeals or otherwise subsequent to the expiration
or sooner termination of the Term), Tenant shall be credited or pay any
overpayments or underpayments of Real Estate Payments within thirty (30) days
after the delivery of written notice to the other party advising that such
overpayment or underpayment.

 



15

 

 

C.Landlord shall promptly notify Tenant in the event that it shall receive a
“Chapter 91” request pursuant N.J.S.A. 54:4-34, and Tenant shall promptly notify
Landlord in the event that it shall receive a “Chapter 91” request pursuant
N.J.S.A. 54:4-34. Upon receipt, Tenant shall timely complete the “Chapter 91”
request and return a copy of same to Landlord for Landlord’s approval.
Landlord’s approval of the completed “Chapter 91” request shall be deemed
granted unless Landlord objects to same within five (5) business days upon
receipt thereof. Upon receipt of Landlord’s approval, Tenant shall timely submit
the completed “Chapter 91” request to the municipal tax assessor. Tenant shall
have the right, before delinquency occurs, of protesting, contesting, objecting
to or opposing, at Tenant’s sole cost and expense, by appropriate legal
proceedings conducted in good faith and with due diligence, the legality or
amount of any such Real Estate Taxes, assessments or assessed valuations in its
own or in Landlord’s name as the case may be, and upon Tenant’s written request,
Landlord will, at no cost or expense to Landlord, reasonably cooperate with
Tenant; provided, however, that (i) in the case of any unpaid Real Estate Taxes,
lien, attachment, levy, encumbrance, charge or claim pursuant to any Law, the
commencement and continuation of such proceedings shall suspend the collection
or enforcement thereof from or against Landlord and the Premises, which
suspension may be caused by the payment by Tenant of a bond or some other form
of security for payment; (ii) neither the Premises, the Rent therefrom nor any
part or interest in either thereof would be in any danger of being sold,
forfeited, attached or lost pending the outcome of such proceedings solely based
on the outcome of the proceeding and not if Tenant has the right to make a
curative payment following the outcome of the proceeding to avoid any of the
foregoing consequences; (iii) in the case of any requirement of Law, neither
Landlord nor Tenant would be in any danger of civil or criminal liability for
failure to comply therewith pending the outcome of such proceedings; (iv) the
insurance coverage required by Section 18 shall be maintained; (v) Tenant shall
keep Landlord reasonably informed as to the status of and with copies of all
documents in the proceedings, upon request by Landlord; and (vi) if such contest
shall be finally resolved against Landlord or Tenant, Tenant shall promptly pay
the amount required to be paid, together with all interest and penalties accrued
thereon, or comply with the applicable requirement of law or insurance
requirements of Section 18. Landlord shall execute and deliver to Tenant such
authorizations and other documents as may reasonably be required in any such
contest, provided Tenant shall reimburse Landlord for its reasonable, actual
out-of-pocket costs associated with such execution, and, if reasonably requested
by Tenant, Landlord shall join as a party therein and/or fully participate
therein in conjunction with Tenant. The provisions of this Section 7.C shall not
be construed to permit Tenant to contest the payment of Rent or any other amount
(other than the Real Estate Taxes being contested in accordance herewith and any
Impositions or Third-

 



16

 

 



Party Charges that Tenant may from time to time be required to impound with
Landlord Mortgagee pursuant to this Lease) payable by Tenant to Landlord
hereunder. Without limiting any other provision of this Lease, Tenant shall
indemnify, defend, protect and save Landlord and all Landlord Indemnified
Parties and the Premises harmless from and against any and all liability, costs,
fees, damages, expenses, penalties, fines and charges of any kind (including
reasonable attorneys’ fees, including those incurred in the enforcement of this
indemnity) that may be imposed upon Landlord or the Premises in connection with
any such contest and any loss resulting therefrom, except to the extent caused
by Landlord or any Landlord Indemnified Party’s gross negligence or willful
misconduct. Landlord and Tenant shall each promptly notify the other of any
written notice of any claims or assessments for Real Estate Taxes that may be
asserted by applicable taxing authorities that could result in a potential
liability or expense for the other, and coordinate with the other the response
to and settlement of such claims or assessments for Real Estate Taxes. Any
refund due from any taxing authority in respect of any Real Estate Taxes paid by
or on behalf of Tenant shall be paid over to or retained by Tenant.

  

D.In the event that a new special assessment for the Premises (a “New Special
Assessment”) is proposed or enacted during the Term, Landlord, promptly
following receipt of written notice thereof, shall notify Tenant of such New
Special Assessment. Landlord shall not voluntarily elect to participate in, or
vote in favor of, any such New Special Assessment without Tenant’s written
approval thereof, which approval shall not be unreasonably withheld or delayed.
If Landlord has the option to cause the assessments associated with a New
Special Assessment to be paid in installments, Landlord shall so elect, and
Tenant shall only be responsible for those installments that are due and payable
during the Term. To the extent that any New Special Assessments are included in
Real Estate Taxes, such New Special Assessment shall be paid pursuant to the
provisions of Section 7.B hereof.

 

E.Tenant will indemnify the Landlord and/or any Landlord Indemnified Parties, on
an after-tax basis, against any fees or taxes, including, but not limited to,
Real Estate Taxes, (“Taxes”) imposed by the United States or any taxing
jurisdiction or authority of or in the United States in connection with Tenant’s
use of the Premises or this Lease (unless with respect to a portion of the
Premises which has been recaptured or terminated). This general tax indemnity
(“General Tax Indemnity”) will exclude: (i) Taxes based on income or capital
gains, or franchise or doing business taxes of an Indemnified Party imposed by a
jurisdiction in which such Indemnified Party is otherwise resident for tax
purposes or is subject to taxation as a result of the Premises being located in
such jurisdiction; (ii) Taxes on capital or net worth (including minimum and
alternative minimum Taxes measured by any items of Taxes preference);
(iii) Taxes to the extent they

 



17

 

 



would not have been imposed if the Indemnified Party or any of its Affiliates
had not engaged in activities or had a presence in the jurisdiction imposing
such Taxes that activities or presence are unrelated to the transaction
contemplated hereby; (iv) Taxes resulting from a voluntary or involuntary
transfer by an Indemnified Party of an interest in all or any part of the
Premises, an Indemnified Party or any other interest created under the operative
documents, other than during an Event of Default and other than pursuant to
Tenant’s exercise of any rights or obligations under the operative documents;
(v) Taxes imposed because the Indemnified Party is not a U.S. person; (vi) Taxes
resulting from the gross negligence or willful misconduct of the Indemnified
Party or any of its Affiliates or the violation of any provision of this Lease
by the Indemnified Party or any of its Affiliates; and (vii) Taxes, with respect
to any period after the expiration or earlier termination of this Lease (the
“Tenant Tax Exclusions”). The General Tax Indemnity will be subject to Tenant’s
right to contest Real Estate Taxes in the manner provided in Section 7.C. Tenant
will be entitled to all future refunds of, and tax savings of Landlord (but not
any of its direct or indirect beneficial owners) resulting from or attributable
to, any event giving rise to payment of a General Tax Indemnity or the making of
such payment.

  

F.Landlord and Tenant shall, upon request of the other, promptly provide such
data as is maintained by the party to whom the request is made with respect to
the Premises as may be necessary to prepare any required tax returns and reports
required by a governmental authority.

 

8.           PERSONAL PROPERTY TAXES.

 

Tenant shall be liable for and shall promptly pay when due all personal property
taxes related to Personal Property and Tenant’s Personal Property placed in the
Premises. Tenant may, without Landlord’s consent, before delinquency occurs,
contest any such taxes related to the Personal Property. Tenant will not be
liable for any personal property taxes of Landlord other than for personal
property that is used specifically in the management, operation, repair and
maintenance of the Premises.

 

9.           OPERATING EXPENSES.

 

A.Utilities. During the Term, Tenant agrees to pay all fees, costs, expenses and
charges for electricity, power, gas, oil, water, sanitary and storm sewer,
septic system refuse collection, landscaping, telephone, security, and other
utilities and services consumed, rendered or used on or about the Premises (or
any portion thereof) and such utility franchises as may be appurtenant to the
use of the Premises (or any portion thereof) (collectively, “Utility Charges”).
Landlord acknowledges and agrees that Tenant may enter into contracts for any of
the foregoing services or the like without Landlord’s prior consent during the
Term; provided, that any such contract shall be terminable by Tenant or Landlord
at or prior to the expiration or sooner termination of the Lease or upon no more
than thirty (30) days’ prior notice to the third-party servicer with no
termination premium, fee or penalty.

 



18

 

 

B.Third Party Management. Tenant shall have the right to manage and operate the
Premises (or any portion thereof) utilizing third parties for the management and
operation thereof, without obtaining Landlord’s prior written consent of such
third party. Notwithstanding the appointment of any third-party manager, Tenant
shall remain fully responsible for the Premises in accordance with the terms
hereof.

 

10.         INTENTIONALLY OMITTED.

 

11.         INTENTIONALLY OMITTED.

 

12.         TENANT’S REPAIR AND MAINTENANCE RESPONSIBILITIES.

 

A.Throughout the Term, Tenant, at its sole cost and expense, will keep the
Premises in a substantially similar condition as on the Commencement Date
(reasonable wear and tear, damage from fire or other casualty excepted) whether
or not the need for such repairs occurs as a result of Tenant’s use, the
elements, or the age of the Building, the Property or Tenant’s Personal
Property, or otherwise (but excluding Landlord’s gross negligence or willful
misconduct) and will commit or allow no material waste with respect thereto and
with reasonable promptness, make all necessary and appropriate repairs and
replacements thereto of every kind and nature, including without limitation
those necessary to ensure continuing compliance with all Laws and insurance
requirements, whether interior and exterior, structural and nonstructural,
ordinary and extraordinary, and foreseen and unforeseen. Tenant’s maintenance,
repair and replacement obligations shall extend to and include, without
limitation, all systems serving the Premises and, subject to any Encumbrances,
all parking areas and landscaping on the Property. The necessity for and
adequacy of repairs to each Building or other improvements forming a part of the
Premises shall be measured by the standard which is appropriate for and
equivalent in quality to such Building’s Comparable Buildings of similar
construction and class. Tenant’s obligations under this Section 12 shall,
without limitation, include the maintenance, repair and replacement (a) at all
times, of any and all building systems, machinery and equipment which
exclusively serve the Premises, and (b) the bearing walls, floors, foundations,
roofs and all structural elements of the Premises. Tenant will not take or omit
to take any action the taking or omission of which would reasonably be expected
to (y) create (or permit to continue) any dangerous condition or (z) create (or
permit to continue) any condition which might reasonably be expected to involve
any imminent loss, damage or injury to any person or property. All repairs and
replacements shall be in quality and class at least substantially similar to the
original work and shall be made promptly as and when necessary. Notwithstanding
anything to the contrary contained herein, Tenant shall not be required to make
a replacement of any item in the event that a repair will provide adequate
functionality to the item and would be customary and reasonable in Comparable
Buildings of similar construction and class. Repairs and replacements called for
as a result of fire and/or other casualty and condemnation shall be made
pursuant to the provisions of Sections 21 and 22, respectively. In connection
with the foregoing, but in no way expanding Tenant&rsquo;s obligations hereunder
and subject to Section&nbsp;12.C, Tenant&rsquo;s obligations shall include
without limitation with respect to the Premises, to the extent applicable:

 



19

 

 



1.Maintaining, repairing, and replacing, as necessary, the roof of the Building
on the Premises;

 

2.Maintaining and repairing the bearing walls, floors, foundations, and all
structural elements of the Building on the Premises;

 

3.Maintaining (including periodic window washing and periodic painting) and
repairing the storefront, facade and exterior walls of the Building;

 

4.Repairing and replacing, as necessary, the doors (including, without
limitation, any overhead doors) and windows of the Building, and the mechanisms
therefor;

 

5.Causing the regular removal of garbage and refuse from the Premises;

 

6.Causing the regular spraying for and control of insect, rodent, animal and
pest infestation, and maintaining in good working order and condition all doors
(both swinging and roll-up doors), including, without limitation, all weather
seals;

 

7.Servicing, maintaining, repairing and replacing all equipment on the Premises,
including, without limitation, heating, ventilation, and air-conditioning
equipment, Fuel Tanks, Generators, and UPS;

 

8.Regular sweeping, cleaning and removal of trash, debris, other materials and
stains from the Premises and from the immediately adjacent sidewalks, service
drives and loading or delivery areas, if any, of the Premises, as necessary to
keep the same clean and in good order and condition;

 

9.Regular sweeping, cleaning and washing of the interior of the Building,
including, without limitation, floors, windows and fixtures, and periodic
washing and painting of interior walls;

 



20

 

 

10.Repairing broken, damaged or leaking walls, bathrooms, roofs, or fixtures and
equipment in the interior of the Building, including, without limitation, plate
glass windows, windows, floors and lighting fixtures;

 

11.Irrigating and performing all gardening and landscaping of all lawns, trees,
shrubs and plantings immediately adjacent to the Building or in any parking
areas located on the Premises; and

 

12.Tenant shall maintain a contract on at least an annual basis for regular
servicing and maintenance (at least once annually) of the heating, ventilating,
air conditioning and vertical transportation systems serving the Building,
unless Landlord shall otherwise direct. Upon written request of Landlord, Tenant
shall submit to Landlord a copy of such fully paid contract and any extensions,
renewals or replacements thereof. At a minimum, each maintenance contract for
any such equipment shall include a provision that such contractor shall be
required to coordinate any activities performed on the roof of the Building by a
roofing contractor, so as to not void any roof or related warranties.

 

B.Except to the extent caused by Landlord’s gross negligence or willful
misconduct, or any affirmative acts in connection with work performed by
Landlord, Landlord shall not be required to furnish any services or facilities
or make any repairs or alterations in or to the Premises, and Landlord shall not
under any circumstances be required to (i) build or rebuild any improvements on
the Premises; (ii) make any repairs, replacements, alterations, restorations or
renewals of any nature to the Premises, whether ordinary or extraordinary,
structural or non-structural, foreseen or unforeseen, or to make any expenditure
whatsoever with respect thereto; or (iii) maintain the Premises (including any
parking or common areas which are part of or adjacent thereto) in any way.
Tenant hereby expressly and unconditionally waives, to the fullest extent now or
hereafter permitted by Law, the right to make repairs or perform any maintenance
at the expense of Landlord which right may be provided for in any Law in effect
at the time of the execution and delivery of this Lease or which may hereafter
be enacted. Tenant hereby assumes the full and sole responsibility for the
condition, operation, repair, replacement, maintenance and management of the
Premises. However, on default of Tenant beyond the expiration of any applicable
notice and cure periods in making such repairs or replacements, provided, that
Tenant is not then diligently attempting to cure and/or make such necessary
repair(s) or replacement(s) to the Premises, Landlord may, but shall not be
required to, upon no less than forty-five (45) additional days’ notice to
Tenant, make such repairs and replacements for Tenant’s account and the expense
thereof shall be paid by Tenant to Landlord upon demand with interest at the
Default Rate.

 



21

 

 

C.Except as expressly set forth herein, nothing contained in this Lease and no
action or inaction by Landlord shall be construed as (i) constituting the
consent or request of Landlord, expressed or implied, to any contractor,
subcontractor, laborer, materialman or vendor to or for the performance of any
labor or services or the furnishing of any materials or other property for the
construction, alteration, addition, repair or demolition or maintenance of or to
the Premises or any part thereof or any improvements thereto; or (ii) giving
Tenant any right, power or permission to contract for or permit the performance
of any labor or services or the furnishing of any materials or other property in
such fashion as would permit the making of any claim against Landlord in respect
thereof.

 

13.         COMPLIANCE WITH LAWS.

 

Tenant shall, at its sole cost and expense, use and maintain the Premises in
compliance with all Laws, and Tenant shall, at its sole cost and expense, comply
with all Laws applicable to or having jurisdiction over the use, occupancy,
operation, and maintenance of the Premises, including without limitation, all
Environmental Laws, the ADA and other access laws and those which require the
making of any structural, unforeseen or extraordinary changes and including
those which involve a change of policy on the part of the governmental body
enacting the same; provided, however, Tenant shall not be required to cause the
Premises to comply with any Law that is not applicable to the Premises based on
the manner in which the Premises is being used during or at the end of the Term.
Tenant, at its sole expense, shall comply with the requirements of policies of
special form insurance coverage at any time in force with respect to the
Premises as required pursuant to Section 18 hereof and with the provisions of
all contracts, agreements and restrictions affecting the Premises or any part
thereof in effect as of the date hereof or the ownership, occupancy or use
thereof. Without diminishing the obligations of Tenant, if Tenant shall at any
time fail to comply as promptly as reasonably practicable with any Law
applicable to the Premises, or the use and occupation thereof, Landlord, after
ten (10) additional days’ written notice to Tenant after an Event of Default
with respect to same, may cause the Premises to so comply and the reasonable
costs and expenses of Landlord in such compliance shall be paid by Tenant to
Landlord upon demand with interest thereon at the Default Rate. Notwithstanding
the foregoing, Tenant shall not be responsible for any remedial measures
required for a violation of Law relating to the condition of the Premises as of
the Commencement Date unless remedial measures are specifically required in a
written notice from a governmental authority or unless such violation was caused
by Tenant in its occupancy or ownership of the Premises prior to the
Commencement Date.

 



22

 

 

14.         SURRENDER OF PREMISES.

 

Upon the expiration of this Lease pursuant to its terms (or, in the event of a
termination of this Lease on a date other than the scheduled Expiration Date of
this Lease, as promptly as commercially practicable thereafter), Tenant shall
surrender to Landlord the Premises, including all Alterations constructed by
Tenant therein that Landlord has not requested that Tenant remove in accordance
with Section 15 below, with all fixtures appurtenant thereto, (but not including
furnishings, trade fixtures, furniture, computers, telephone systems, machinery,
equipment and other Personal Property installed or placed on the Premises by
Tenant) (collectively, “Tenant’s Personal Property”), free and clear of any
occupants or tenancies (unless consented to by Landlord in writing), and,
subject to Section 13, in compliance with Laws (including, without limitation,
Environmental Laws) and all Encumbrances and in as good condition and repair as
existed as of the Commencement Date, reasonable wear and tear and damage from
fire or other casualty excepted, and any new buildings, alterations,
improvements, replacements or additions constructed by Tenant and remaining at
the Premises, in at least a substantially similar condition as when completed,
reasonable wear and tear and damage from fire or other casualty excepted. For
the avoidance of doubt, to the extent there is a bank vault in the Premises,
Tenant shall have no obligation to remove such vault on surrendering the
Premises. At the end of the Term, all Alterations will belong to Landlord,
unless they are Tenant’s Personal Property. Subject to Section 36 below, any of
Tenant’s Personal Property installed or placed on the Premises by Tenant or any
subtenant or assignee of Tenant, if not removed within thirty (30) days after
termination or expiration of this Lease shall be deemed abandoned and become the
property of Landlord without any payment or offset therefor if Landlord so
elects, after thirty (30) days’ prior written notice to Tenant following such
thirty (30) day period. If Landlord shall not so elect, Landlord, after thirty
(30) days’ prior written notice to Tenant following such thirty (30) day period,
may remove such property from the Premises and have it stored or disposed of at
Tenant’s risk and expense. Tenant shall repair and restore and save Landlord
harmless from all material damage to the Premises caused by such removal by
Landlord to the extent not caused by the negligence or willful misconduct of
Landlord.

 

15.         ALTERATIONS.

 

A.Tenant shall not be required to obtain Landlord’s prior written approval for
any alterations, additions or improvements to the Premises or any portion
thereof (the “Permitted Alterations”); provided, however, that such alterations:
(i)  are not structural additions or structural alterations to the Premises;
(ii)  will not change the essential nature of the Building as a commercial
office building, bank branch for a Financial Services Institution or ancillary
uses; (iii) will not materially and adversely affect the structural elements or
roof of the Building; (iv) will not materially and adversely affect the proper
functioning of a Building’s systems on a permanent basis; and (v) do not exceed
the cost of Three Hundred Thousand and No/100 Dollars ($300,000.00) on a per
project basis or Five Hundred Thousand and No/100 Dollars ($500,000.00) on an
annual basis. Moreover, Landlord acknowledges and agrees that to the extent that
Tenant’s approval under any Existing Leases (in its capacity as landlord
thereunder) is not required for any proposed alterations by a subtenant
thereunder, then, in any such instance, such alterations and improvements shall
also constitute “Permitted Alterations” for the purposes of this Section 15.A.
Prior to the Effective Date, Tenant has delivered to Landlord those items set
forth on Schedule 15.A-1 attached hereto (collectively, the “Concept Plans”).
All Alterations described in the Concept Plans shall constitute pre-approved
Alterations by Landlord for the purposes of this Section 15 and no further
approvals from Landlord shall be required with respect to any Alterations to be
made by Tenant within the Premises that are materially consistent with the
Concept Plans

 



23

 

 



(the “Pre-Approved Alterations”). For purposes of this Section 15.A, any
Alterations made to a drive-through lane, drive-through canopy or related
element on the Premises shall not be considered structural in nature. In seeking
approval from Landlord of any other Alterations (i.e., any Alterations other
than Permitted Alterations or Pre-Approved Alterations), which approval shall
not be unreasonably withheld, conditioned or delayed, Tenant shall provide
Landlord with (1) full and complete drawings and plans for the proposed
Alterations prepared by a licensed architect or engineer; and (2) notice of
whether the Alteration will involve or affect Hazardous Materials in violation
of Law. Tenant shall not have the right to seek any zoning changes or variances
in connection with any Alterations without Landlord’s approval, which approval
may (I) not be unreasonably withheld, conditioned or delayed if the zoning
change or variance is in connection with the use of the Premises as an office
building or bank branch for a Financial Services Institution or ancillary use
and (II) be withheld in Landlord’s sole and absolute discretion if the zoning
change or variance is in connection with the use of the Premises for a use other
than as an office building or bank branch for a Financial Services Institution
or ancillary use. Tenant shall procure all necessary governmental permits and
approvals prior to commencing construction of any Alteration; provided, however,
that Landlord, upon Tenant’s request, shall (without liability to Landlord and
at no expense to Landlord) furnish or execute promptly any documents,
information or consents or other materials that are necessary in connection with
Tenant’s efforts to obtain any such license, permit or other approval in
connection with such Alteration(s). Tenant shall reimburse Landlord upon demand
for Landlord’s (and Landlord’s Mortgagee’s, if applicable) actual, reasonable
out-of-pocket costs, including, without limitation, attorney’s fees and
engineering advisor’s fees, related to Landlord’s review of any Alterations that
require Landlord’s prior consent pursuant to this Section 15.A; provided, in no
event shall such reimbursable costs exceed $2,500.00 for Landlord’s approval or
$5,000.00 in the aggregate for both Landlord’s and Landlord’s Mortgagee’s
approval.

  

B.All Alterations shall be constructed by Tenant, without expense to Landlord,
in a good, high quality, professional and workmanlike manner so as not to void
or make voidable any roof or other warranties, employing materials of
first-class quality free of material defects, and in compliance with all Law,
all applicable Encumbrances and all regulations and orders, rules and
regulations of the Board of Fire Insurance Underwriters or any other body
exercising similar functions, and in compliance with the terms and conditions of
this Lease.

 



24

 

 

C.Prior to the commencement of construction of any Alteration requiring
Landlord’s consent, Tenant shall deliver to Landlord certificates evidencing the
existence of (a) workmen’s compensation insurance with coverage limits not less
than statutory limits covering all persons employed for such work; (b) a
completed operations endorsement to the commercial general liability insurance
policy referred to Section 18.B; (c) reasonable comprehensive general liability
and property damage insurance naming Landlord, its designees and Tenant as
additional insureds, with coverage of at least $1,000,000 single-limit or such
greater amount as may be reasonably requested by Landlord; and (d) builders all
risk insurance on a completed value basis (or its equivalent) covering all
physical loss, in an amount no less than the full replacement value of the
Alterations in question).

 

D.Promptly upon the completion of construction of any Alteration that is
permanently affixed to the Premises and alters the existing footprint or
elevation of the Building, Tenant shall deliver to Landlord one complete set of
“as built” drawings thereof (and if the Alterations involve any change to the
footprint of the applicable Building or the erection of a new building, an ALTA
survey for the Property certified to Landlord and any mortgagee of the
Premises), proof of payment for all labor and materials, and if and to the
extent commercially obtainable, copies of guarantees, if any, from all major
contractors in favor of Landlord and Tenant (jointly and separately) against
defects and deficiencies in materials and workmanship, and requiring the
correction of the same upon demand of Landlord and Tenant at the expense of such
contractor.

 

E.All Alterations, whether temporary or permanent in character, made in or upon
the Premises either by Landlord or Tenant (other than Tenant’s Personal Property
installed or placed on the Premises by or on behalf of Tenant) shall be
Landlord’s property, and will remain with the Premises without compensation to
Tenant unless Tenant elects, in its sole and absolute discretion (but subject to
Section 15.A), to remove such Alteration at any time prior to the expiration or
sooner termination of this Lease at its sole cost and expense, in which event
such Alteration shall remain the property of Tenant. Notwithstanding the
foregoing, in the case of any Alteration requiring Landlord’s prior written
approval, Landlord may condition such approval on Tenant’s agreement to remove
all or a portion of such Alteration at the end of the Term if, but only if, the
Alteration will not, in the reasonable estimation of Landlord, have one or more
of the causes and effects described in clauses (i) through (iv), inclusive, of
Section 15.A above, provided that Landlord may not, in any event, require the
removal of any bank vault or safe deposit box installed by Tenant nor any
cables, wiring and conduits below floors, behind walls or above dropped
ceilings. Upon the expiration or sooner termination of this Lease, all
Alterations on the Premises that Tenant desires to remove and/or are otherwise
required by Landlord to be removed as a condition of Landlord’s approval of the
Alteration, shall be removed from the Premises by Tenant and the Premises
restored to no less than a substantially similar condition than existed
immediately prior to the construction of the Alteration, reasonable wear and
tear, and damage from fire or other casualty excepted.

 



25

 

 

F.During the Term, Tenant shall have the exclusive right without first obtaining
Landlord’s prior written consent, but subject to compliance with all Laws and
Encumbrances, to install, operate, maintain, remove and/or relocate any and all
automatic teller machines, teller cash recycling machines and any other similar
equipment or technology generally used in the banking industry (“ATMs”), safe
deposit boxes, overnight deposit boxes, drive-up teller kiosks and any
associated improvements in the Building or on the Property, at Tenant’s sole
discretion, but subject to the provisions of Article 15. The ATMs shall be
deemed Tenant’s Personal Property hereunder and remain the sole property of
Tenant, and shall be removed by Tenant at the expiration or earlier termination
of this Lease, Tenant being solely responsible for any repairs made necessary by
such removal to bring the Premises to a substantially similar condition as on
the Commencement Date, reasonable wear and tear, and damage from fire or other
casualty excepted. Notwithstanding anything to the contrary herein, Tenant shall
have the right, but not the obligation, to remove any safe deposit boxes,
overnight deposit boxes, drive-up teller kiosks and any associated improvements,
on or prior to surrendering the Premises, provided that, if Tenant elects to not
so remove such property, they shall become Landlord’s personal property on
expiration or termination of this Lease and further provided that, if Tenant
removes such items, Tenant shall be solely responsible for any repairs made
necessary by such removal to bring the Premises to a substantially similar
condition as on the Commencement Date, reasonable wear and tear, and damage from
fire or other casualty excepted.

 

16.         ENTRY BY LANDLORD.

 

Subject to Section 17, except in emergency situations or otherwise consented to
by Tenant, Landlord or Landlord’s Representatives shall have the right to enter,
from time to time, the Premises or any portion thereof at mutually reasonably
acceptable times to (i) inspect the Premises, (ii) exercise its rights and/or
obligations under this Lease, or (iii) show the Premises to prospective
purchasers, lenders or, during the last twelve (12) months of the Term or, if
applicable, any Renewal Term, to prospective tenants; and Tenant shall not be
entitled to any abatement or reduction of Base Rent by reason thereof, nor shall
such entry or action by Landlord constitute an actual or constructive eviction
or repossession, without Landlord’s express intention to do so as expressed in
writing. No such entry shall be deemed an eviction of Tenant. At any time during
which Landlord or Landlord’s Representatives are on the Premises, they shall use
commercially reasonable efforts to not interrupt or interfere with Tenant’s use
of the Premises and shall not cause any damage or injury to persons or property
on the Premises.

 



26

 

 

17.         SECURITY.

 

A.“Tenant Security Requirements” shall mean that Tenant requires prior written
notification of at least five (5) business days prior to Landlord’s intent to
enter the Premises pursuant to Section 16, except in emergency situations or
otherwise consented to by Tenant. At all times while on the Premises, Landlord’s
Representatives shall be prepared to provide proper identification. All parties,
including, but not limited to, Landlord, prospective purchasers, lenders or
tenants, may, at Tenant’s election, be accompanied by an employee of Tenant at
all times while within the Premises. If Landlord intends to show the Premises to
prospective purchasers, lenders or tenants pursuant to this Lease, Landlord
shall additionally provide Tenant the name of such prospective purchaser, lender
or tenant. If such prospective purchaser, lender or tenant is reasonably
determined by Tenant to be a Competitor, Tenant shall, at Tenant’s option, have
at least three (3) business days to make any arrangements to further secure the
Premises prior to the tour of the Premises.

 

B.Notwithstanding anything herein to the contrary, Landlord hereby acknowledges
and agrees that Landlord and its agents, employees, contractors and invitees
shall have no right to enter any vaults or other areas designated or marked by
Tenant as “Restricted”, “secure areas” or otherwise with the prior written
consent of Tenant, which consent may be withheld in Tenant’s reasonable
discretion, and if Tenant’s consent is granted, any such entry shall be made
only with a representative of Tenant being present (except that Tenant’s consent
and presence during entry shall not be required in the case of emergencies, in
which case reasonable advance notice, taking into account the type of emergency,
shall be required). In no event shall Tenant be required to provide Landlord
with access to Tenant’s alarm code or keys or other independent means of entry
to the Premises or any portion thereof.

 

18.         TENANT’S INSURANCE OBLIGATIONS.

 

A.During the Term, Tenant shall provide and maintain property insurance on the
Building and other improvements on the Property on an all-risk basis against
physical loss or damage by fire and all other risks and perils, including but
not limited to, flood, earthquake, and windstorm, in amounts no less than the
full replacement cost, excluding excavations, footings and foundations, and with
a deductible no greater than $50,000. Such insurance shall be on terms (i) that
are no less favorable than insurance covering other similar properties owned or
operated by Tenant; (ii) that have an agreed amount endorsement or with no
co-insurance provisions; and (iii) with no exclusions for vandalism, malicious
mischief, sprinkler leakage or terrorism. Boiler and Machinery Coverage shall be
procured either by endorsement to the property policy or under a separate
placement in an amount no less than 100% of the replacement cost or as otherwise
approved in writing by Landlord. The property insurance shall

 



27

 

 



(a) intentionally omitted; (b) cover loss sustained when access to all or a
portion of a Building is prevented due to an insured peril at a location in the
vicinity of the Premises; (c) cover loss sustained due to the action of a public
authority preventing access to a Building provided such order is the direct
result of physical damage of the type insured against at a Building or within
1,000 feet of it; (d) insure loss caused by damage or mechanical breakdown;
(e) provide an ordinance or law extension; (f) cover loss sustained due to the
accidental interruption or failure of supplies of electricity, gas, sewers,
water or telecommunication up to the terminal point of the utility supplier with
the Premises; (g) name Landlord and its lender(s) and other designees as loss
payees and contain a lender loss payee endorsement; and (h) contain an
endorsement providing coverage for cleanup of sudden and accidental pollution
releases, with a sub-limit of at least $15,000. In addition to the foregoing
coverages on the Building and other improvements, Tenant shall maintain property
insurance covering Tenant’s machinery, equipment, furniture, fixtures, and all
other Tenant’s Personal Property at a limit of liability of not less than the
full replacement cost. During the period of any restoration and repair of the
Premises, Tenant shall maintain an “all-risk” Builder’s Risk policy on a
completed value basis for the full replacement cost of the property being
repaired and restored, if and when there is a structural restoration and/or
major repair required at the Building.

  

B.During the Term, Tenant shall also provide and maintain the following
insurance at the terms and in the limits specified below:

 

1.Commercial General Liability Insurance against claims for third party Bodily
Injury, Personal/Advertising Injury, Property Damage, and Products/Completed
Operations Liability. Such insurance shall be written on an occurrence basis and
such coverage shall include, but not be limited to, assumed contractual
liability for the performance by Tenant of the indemnity agreements set forth in
this Lease to which this insurance applies, cross liability, and/or severability
of interests. Limits shall be no less than $1 million per occurrence and
$2 million general aggregate with no retention or self insurance provision
unless otherwise agreed to in writing in advance by the Landlord. Tenant shall
cause Landlord and its lender or other designees to be named as additional
insureds under such insurance.

 

2.Workers Compensation and Employer’s Liability Insurance insuring against and
satisfying Tenant’s obligations and liabilities under the workers compensation
laws of the jurisdiction in which the Premises are located, with Employers
Liability minimum limits per insured of $500,000 Bodily Injury each accident;
$500,000 Bodily Injury by disease, each employee; $500,000 Bodily Injury by
disease policy limit. Policies shall include Voluntary Coverage.

 



28

 

 

3.Automobile Liability Insurance for liability arising out of claims for bodily
injury and property damage arising from owned (if any), leased (if any),
non-owned and hired vehicles used in the performance of the business, with a
combined single limit of $1 million per accident for bodily injury and property
damage and containing appropriate no-fault insurance provisions wherever
applicable.

 

4.Umbrella or Excess Liability Insurance written on an occurrence basis and
covering claims in excess of the underlying insurance described in the foregoing
subsections (1), (2) and (3) above, with a $25 million minimum limit per
occurrence. Such insurance shall contain a provision that it will drop down as
primary and noncontributory insurance in the event that the underlying insurance
policy aggregate is exhausted.

 

5.As and to the extent Tenant engages in (i) the sale of alcoholic beverages,
liquor liability insurance, and/or (ii) the sale or use of gasoline or other
petroleum products, Tenant shall procure pollution legal liability insurance
covering each location with a retroactive date corresponding to the first
occupation by Tenant with a minimum limit of Ten Million Dollars ($10,000,000)
for each incident which coverage shall be primary and non-contributory and
should also include coverage for any underground storage tanks located on the
Property.

 

6.Business interruption insurance insuring that the Base Rent will be paid to
Landlord for a minimum of twelve (12) months if the Premises are destroyed or
rendered untenantable by any cause insured against (it being understood that the
existence of such insurance does not reduce Tenant’s obligation to pay Base Rent
without diminution), and in the event of termination of this Lease due to any
such insured cause, pay to Landlord one year’s Base Rent.

 

C.The required limits and coverages of all insurance set forth in Sections 18.A
and 18.B above may be reasonably adjusted by Landlord from time to time (but not
more frequently than once every five (5) years) in conformity with the then
prevailing custom of insuring liability in Comparable Buildings in the
municipality in which the Premises is located.

 



29

 

 

D.In the event of a casualty or other loss under any property insurance policy,
Tenant shall pay to Landlord the lesser of the amount of the deductible or the
full amount of the loss in the case of a loss in an amount less than the
deductible, which payment shall be treated in the same manner as insurance
proceeds. Tenant shall also cause all such property policies to permit Tenant’s
waiver of claims against Landlord under Section 20 for matters covered thereby.
Tenant shall cause Landlord and its lender holding a first lien against the
Premises (if Landlord has notified Tenant of the name and address of its lender)
and any superior lessor or fee owner to be named as loss payees and/or
mortgagees, as their interests may appear, under all property insurance policies
and shall cause the coverage to continue for Landlord’s benefit notwithstanding
any act or omission on Tenant’s part. By this Section 18. Tenant intends that
the risk of loss or damage to the Premises and all property thereon, including
Personal Property and Tenant’s Personal Property described above, be borne by
responsible property insurance carriers and Tenant hereby agrees to look solely
to, and to seek recovery only from, its respective property insurance carriers,
in the event of a loss of a type described above to the extent that such
coverage is agreed to be provided hereunder. For this purpose, any applicable
deductible shall be treated as though it were recoverable under such policies.

 

E.All insurance required to be maintained by Tenant pursuant to this
Section 18.A must be maintained with insurers authorized to do business in the
jurisdiction in which the Premises are located. In the event that Tenant retains
another insurer other than Chubb Limited, which insurer is hereby approved by
Landlord, such entity shall be required to have an A.M. Best Company Rating of
at least A-/VIII or Standard and Poor’s Rating of at least A-. Tenant shall
provide to Landlord, and at each renewal of expiring policies, such certificates
as may be reasonably required to establish that the insurance coverage required
by this Section 18 is in effect from time to time and that the insurer(s) have
agreed to give Landlord and its lenders at least thirty (30) days’ notice prior
to any non-renewal or cancellation of, or material modification to, the required
coverage. Landlord and Tenant shall cooperate with each other in the collection
of any insurance proceeds which may be payable in the event of any loss,
including the execution and delivery of any proof of loss or other actions
required to effect recovery. Tenant shall cause all liability and property
policies maintained by Tenant to be written as primary policies, not
contributing with and not supplemental or excess to any coverage that Landlord
or its lender may carry.

 

F.Tenant may provide the insurance required by virtue of the terms of this Lease
by means of a combination of primary and excess or umbrella coverage and by
means of a policy or policies of blanket property insurance so long as (i) the
amount of the total insurance allocated to the Premises under the terms of the
blanket policy or policies furnishes protection equivalent to that of separate
policies in the amounts required by the terms of this Lease, and (ii) the
blanket policy or policies comply in all other respects with the other
requirements of this Lease.

 



30

 

 

G.If Tenant fails to obtain the insurance coverage, as set forth in this
Section 18 and does not cure its failure within five (5) days after written
notice from Landlord, Landlord may, at its option, obtain such insurance for
Tenant, and Tenant shall, upon demand, pay, as additional Rent, the cost
thereof.

 

H.All policies of insurance required to be maintained pursuant to this Lease
shall be endorsed so that if at any time should they be not renewed, canceled,
coverage be reduced (by any party including the insured) which affects the
interests of the Landlord or its lender(s) such non-renewal cancellation or
reduction shall not be effective as to Landlord and its lender(s) for thirty
(30) days, except for non-payment of premium which shall be for ten (10) days
after receipt by the Landlord of written notice from such insurer of such
cancellation or reduction. In addition to the foregoing, all policies of
insurance required to be maintained pursuant to this Lease shall contain terms
in accordance with Tenant’s normal business practice and reasonably acceptable
to Landlord and shall (i) contain a severability of interest and a
cross-liability clause; (ii) name Landlord, its lender, any ground lessor of the
Property and other entities as additional insureds or loss payees, as required
by contract; and (iii) be endorsed to waive any rights of subrogation against
Landlord, its lenders, and their respective officers, directors, employees,
agents, partners, and assigns. All policies of insurance required to be
maintained pursuant to this Lease (other than in respect to automobile liability
or workers compensation insurance) shall insure the interests of Landlord and
Tenant regardless of any breach or violation by Tenant or any other party of
warranties, declarations or conditions contained in such policies, any action or
inaction of Tenant or others.

 

I.Prior to the Commencement Date and at least ten (10) days after to each policy
anniversary, Tenant shall use commercially reasonable efforts furnish the
Landlord with certificates of insurance or binders, in a form reasonably
acceptable to Landlord evidencing all of the insurance required by the
provisions of this Lease for the benefit of Landlord and required to be in force
by the provisions of this Lease. Such certificates of insurance/binders shall be
executed by each insurer in the case of the property policies, and in the case
of liability policies, by each insurer or by an authorized representative of
each insurer where it is not practical for such insurer to execute the
certificate itself. Such certificates of insurance/binders shall identify
underwriters, the type of insurance, the insurance limits and deductibles and
the policy term and shall specifically list the special provisions enumerated
for such insurance required by this Lease and shall be substantially in the form
attached hereto as Exhibit “C” and made a part hereof. Upon the occurrence and
during the continuation of an Event of Default, Landlord may request, and Tenant
shall furnish, certified copies of all insurance policies required to be carried
by Tenant pursuant to this Lease.

 



31

 

 

19.         OFAC.

 

A.Tenant has taken commercially reasonable measures, in accordance with all
applicable Anti-Money Laundering Laws, with respect to each holder of a direct
or indirect ownership interest in the Tenant, to assure that funds invested by
such holders in the Tenant are derived from legal sources; provided, however,
none of the foregoing shall apply to any person to the extent that such person’s
interest in Tenant is in or through an entity, whose stock or shares are listed
and traded on any recognized stock exchange located in the United States (a
“U.S. Publicly-Traded Entity”).

 

B.Tenant hereby represents and warrants that neither Tenant, nor, to the actual
knowledge of Tenant, any persons or entities holding any legal or beneficial
ownership interest (direct or indirect) whatsoever in Tenant (1) has been
designated by the President of the United States or OFAC pursuant to the Trading
with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56, Executive
Order 13224 (September 23, 2001) or any Executive Order of the President issued
pursuant to such statutes; or named on the following list that is published by
OFAC: “List of Specially Designated Nationals and Blocked Persons”
(collectively, “Prohibited Persons”), (2) is under investigation by any
governmental authority for, or has been charged with, or convicted of, any
violation of any Anti-Money Laundering Laws, or drug trafficking,
terrorist-related activities or other money laundering predicated crimes or a
violation of the BSA, (3) has been assessed civil penalties under these or
related laws, or (4) has had any of its funds seized or forfeited in an action
under these or related laws; provided, however, none of the foregoing shall
apply to any person to the extent that such person’s interest is in or through a
U.S. Publicly-Traded Entity.

 

C.Tenant has taken reasonable steps, consistent with industry practice for
comparable organizations and in any event as required by law, to ensure that the
Tenant is and shall be in compliance with all (1) Anti-Money Laundering Laws and
(2) OFAC Laws and Regulations. Tenant will not during the Term knowingly engage
in any transactions or dealings, or knowingly be otherwise associated, with any
Prohibited Persons in connection with the use or occupancy of the Premises. A
breach of the representations contained in this Section 19 by Tenant as a result
of which Landlord suffers actual damages shall constitute a material breach of
this Lease and shall entitle Landlord to any and all remedies available
hereunder, or at law or in equity.

 

D.For purposes of this Section 19, all references to “the actual knowledge of
Tenant”, “Tenant’s actual knowledge” or words of similar import shall mean and
refer to only the actual knowledge, without any duty of investigation or
inquiry, of the BSA/AML Compliance Officer (or, if there is no BSA/AML
Compliance Officer of Tenant, the corresponding officer or representative of
Tenant reasonably expected to have knowledge of such matters).

 



32

 

 

E.Landlord hereby represents and warrants that neither Landlord, nor, to the
actual knowledge of Landlord, any persons or entities holding any legal or
beneficial ownership interest (direct or indirect) whatsoever in Landlord (1)
are Prohibited Persons, (2) are under investigation by any governmental
authority for, or have been charged with, or convicted of, any violation of any
Anti-Money Laundering Laws, or drug trafficking, terrorist-related activities or
other money laundering predicated crimes or a violation of the BSA, (3) have
been assessed civil penalties under these or related laws, or (4) have had any
of its funds seized or forfeited in an action under these or related laws;
provided, however, none of the foregoing shall apply to any person to the extent
that such person’s interest is in or through a U.S. Publicly-Traded Entity.

 

F.For purposes of this Section 19, all references to “the actual knowledge of
Landlord”, “Landlord’s actual knowledge” or words of similar import shall mean
and refer to only the actual knowledge, without any duty of investigation or
inquiry, of the Chief Financial Officer (or, if there is no Chief Financial
Officer of Landlord, the corresponding officer or representative of Landlord
reasonably expected to have knowledge of such matters).

 

20.         WAIVER OF SUBROGATION.

 

Notwithstanding anything to the contrary set forth in this Lease, to the fullest
extent permitted by Law, neither Landlord nor Tenant shall be liable (by way of
subrogation or otherwise) to the other party (or to any insurance company
insuring the other party) for any loss or damage to the property of the
releasing party to the extent the loss or damage is covered by property
insurance carried or required by this Lease to be carried by the releasing party
EVEN THOUGH SUCH LOSS MIGHT HAVE BEEN OCCASIONED BY THE NEGLIGENCE OR WILLFUL
ACTS OR OMISSIONS OF THE LANDLORD OR TENANT OR THEIR RESPECTIVE EMPLOYEES,
AGENTS, CONTRACTORS OR INVITEES. Landlord and Tenant shall give each insurance
company which issues policies of insurance, with respect to the items covered by
this waiver, written notice of the terms of this mutual waiver, and shall have
such insurance policies properly endorsed, if necessary, to prevent the
invalidation of any of the coverage provided by such insurance policies by
reason of such mutual waiver. For the purpose of the foregoing waiver, the
amount of any deductible or self-insured retention applicable to any loss or
damage shall be deemed covered by, and recoverable by the insured under the
insurance policy to which such deductible or self-insured retention relates.
Each party shall pay any additional expense, if any, for obtaining such waiver.

 



33

 

 



21.         FIRE OR OTHER CASUALTY.

 

A.All proceeds (except business interruption insurance proceeds not allocated to
Rent expenses) payable by reason of any property loss, damage, or destruction of
or to the Premises by fire or other casualty, or any portion thereof, under any
property policy of insurance required to be carried hereunder, shall be paid to
a third-party escrow agent selected by Landlord and reasonably acceptable to
Tenant (it being agreed that Landlord Mortgagee shall be deemed a reasonably
acceptable escrow agent) (“Escrow Agent”), to act as escrow agent pursuant to
this Lease, provided that all funds shall be held by Escrow Agent in an FDIC
insured bank account located in the United States and such funds shall be held
for the purpose of restoration of the Premises and made available to Tenant upon
request pursuant to the procedures set forth in this Section 21 for the
reasonable costs of preservation, stabilization, emergency restoration business
interruption (other than any amount allocated to Rent expenses), reconstruction
and repair, as the case may be, of any damage to or destruction of the Premises,
or any portion thereof; provided, however, that the portion of such proceeds
that are attributable to Tenant’s obligation to pay Rent shall be applied
against Rent due by Tenant hereunder. All proceeds paid to Tenant shall be used
first for the repair of any damage to the Premises (other than such payment of
Rent). Any excess proceeds of insurance remaining after the completion of the
restoration or reconstruction of the Premises to substantially the same
condition as existed immediately before the damage or destruction and with
materials and workmanship of like kind and quality and to Landlord’s reasonable
satisfaction, shall be provided to Tenant. All salvage resulting from any risk
covered by insurance for damage or loss to the Premises shall belong to Tenant.
Tenant shall have the right to prosecute and settle insurance claims, provided
that Tenant shall consult with and involve Landlord in the process of adjusting
any insurance claims under this Section 21.

 

B.Subject to customary requirements of any Landlord Mortgagee and the terms of
this Section 21, Escrow Agent shall make available to Tenant the insurance
proceeds for such repair and rebuilding of the Premises as it progresses (other
than business interruption proceeds to be applied to Rent as aforesaid).
Payments shall be made against certification of the architect responsible for
the supervision of the repairs and rebuilding that the work had been performed
substantially in conformance with the approved plans and specifications therefor
and the value of the work in place is equal to not less than one hundred ten
percent (110%) of the aggregate amount advanced by Landlord for the payment of
such work. Prior to commencing the repairing and rebuilding, Tenant shall
deliver to Landlord a schedule setting forth the estimated monthly draws for
such work. Subject to the provisions of any applicable Landlord Mortgage,
Landlord shall contribute to such payments, out of the insurance proceeds being
held in trust by Landlord, an amount equal to the proportion that the total net
amount so held by Landlord bears to the total estimated cost of repairing and
rebuilding, multiplied by the payment by Tenant on account of such work.
Landlord may, however, withhold ten percent (10%) from each payment until the
work has been completed and unconditional lien releases and/or other proof has
been furnished to Landlord that no lien or liability has attached, or will
attach, to the applicable Building or the Property or to Landlord in connection
with repairing, reconstructing and rebuilding.

 



34

 

 

C.If the Premises is damaged by fire or other casualty, whether or not from a
risk covered by insurance, Tenant shall give Landlord prompt written notice
thereof, and within thirty (30) days after the occurrence of the casualty,
Tenant shall provide Landlord with a notice detailing Tenant’s good faith
estimate, based on consultations with and supported by reports and
recommendations of qualified architects and contractors, of the length of time
(the “Estimated Repair Period”) that it will take following commencement of
construction to complete the reconstruction, restoration and repair of the
Premises, using customary construction techniques and assuming normal working
conditions and work schedules, to reconstruct, restore or repair the Premises in
accordance with the terms of this Section 21. In such event, Rent shall continue
unabated. Tenant waives any statutory rights of termination which may arise by
reason of any damage or destruction of the Premises but such waiver shall not
affect any contractual rights granted to Tenant under this Section 21.

 

D.In the event of a fire or other casualty and this Lease is not terminated
under and in accordance with Section 21.C above or Section 21.F below, Tenant
shall, at its expense regardless of the amount of any such damage or destruction
and whether or not the insurance proceeds attributable such damage or
destruction made available to Tenant, if any, shall be sufficient for the
purpose, cause the Premises to be repaired, restored and replaced in accordance
with all Law, this Section 21.C, as expeditiously as practicable using
reasonable diligence to a condition as nearly as practicable to that which
existed immediately prior to occurrence of the fire or other casualty and
otherwise in a good workmanlike manner, using new materials of like quality.

 

E.Except with respect to the termination of this Lease pursuant to Section 21.G
herein, no damage or destruction of the Premises as a result of fire or any
other hazard, risk or casualty whatsoever shall relieve Tenant from Tenant’s
liability to pay the full Rent payable under this Lease.

 

F.The provisions of this Lease, including this Section 21 constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, and any Law with respect to any
rights or obligations concerning damage or destruction in the absence of an
express agreement between the parties, and any similar or successor Laws now or
hereinafter in effect, shall have no application to this Lease or any damage or
destruction to all or any part of the Premises.

 



35

 

 

G.Notwithstanding the foregoing, if the Premises are substantially damaged (to
the extent of seventy-five (75%) percent or more of the replacement cost, as
certified by Tenant’s architect or engineer) or rendered wholly unusable, by
fire or other casualty, within the last twenty-four (24) months of the Term,
then in any such event, Tenant may elect to terminate the Lease by written
notice to Landlord given within ninety (90) days after such fire or casualty. In
such event, the date for the expiration of this Lease shall be the date in which
Landlord is paid by Tenant (whether with the insurance proceeds and/or its own
funds) the sum equal to the replacement costs for the Building (excluding the
replacement costs of Tenant’s Personal Property). Upon such date, the Term shall
expire as fully and completely as if it were the Expiration Date. Any Rent owing
shall be paid up to such termination date, and any payments of Rent made by
Tenant that were on account of any period subsequent to such date shall be
returned to Tenant.

 

22.         CONDEMNATION.

 

A.Tenant and Landlord shall promptly give the other written notice upon
knowledge of the actual or threatened commencement of any condemnation or
eminent domain proceeding or other governmental taking affecting the Premises,
and, to the extent not otherwise received, shall deliver to the other copies of
any and all papers served in connection therewith. Subject to the remainder of
this Section 22 if during the Term all or any part of the Premises shall be
taken for any public or any quasi-public use under any statute or by right of
eminent domain or by private purchase in lieu thereof, all compensation awarded
or paid as a result thereof shall belong to and be the property of Landlord
without any participation by Tenant and without any deduction therefrom for any
estate hereby vested in or owned by Tenant and Tenant hereby irrevocably assigns
to Landlord any award or payment to which Tenant may be or become entitled by
reason of any taking of the Premises or any part thereof, subject to the other
provisions of this Section 22. Landlord shall have the exclusive power to
collect, receive and retain any such award proceeds and to make any compromise
or settlement in connection with such award, subject to Landlord’s making
available any award for Tenant’s restoration obligations hereunder. Nothing
herein shall be deemed to preclude Tenant from prosecuting any claim directly
against the condemning authority in such condemnation proceeding for loss of
business or depreciation to, damage to or cost of removal of, or for value of,
stock, trade fixtures, furniture, machinery, equipment and other personal
property belonging to Tenant, provided that no such claim shall diminish or
otherwise adversely affect Landlord’s award. Tenant agrees to execute any and
all further documents that may be required in order to facilitate collection by
Landlord of any and all awards. Tenant, in cooperation with Landlord, shall have
the right to participate in any condemnation proceedings for the purpose of
protecting Tenant’s interest hereunder.

 



36

 

 

B.If during the Term all or substantially all of the Premises shall be taken for
any public or any quasi-public use under any statute or by right of eminent
domain or by private purchase in lieu thereof, then Tenant may, not later than
thirty (30) days after any such taking, give notice to Landlord of its intention
to terminate this Lease on any business day specified in such notice which shall
be any date from and after the effective date of such taking. In such event,
this Lease shall terminate on the date set forth in the notice provided by
Tenant and upon such termination neither party shall have any obligation to the
other under this Lease. A taking of substantially all of the Premises under this
Section 22.B shall be deemed to have occurred if (i) fifty percent (50%) or more
of the square footage of the Premises shall have been subject to a taking, (ii)
ten percent (10%) or more of the square footage of the Building shall have been
subject to a taking, or (iii) there shall have been a loss of access, ingress or
egress, parking capacity or any other appurtenance reasonably necessary for the
operation of the Premises substantially in the manner in which it had previously
been operated and there is no reasonably equivalent replacement therefor
available to Tenant (at a reasonable cost).

 

C.If during the Term all or any part of the Premises shall be taken for any
public or any quasi-public use under any statute or by right of eminent domain
or by private purchase in lieu thereof and if the Lease is not terminated
pursuant to Section 22.B as expressly provided in Section 22.B, then this Lease
shall continue in full effect without abatement or reduction of Rent or other
sums payable by Tenant under this Lease (except to the limited extent provided
below), notwithstanding such taking or private purchase. Tenant shall, promptly
after any such taking and at its expense (regardless of whether any awards are
available as a result of such taking), repair any damage caused by any such
taking in accordance with this Section 22 and so that, after the completion of
such repair, the Premises shall be, as nearly as possible, in a condition as
good as the condition thereof immediately prior to such taking, reasonable wear
and tear, and damage from fire or other casualty excepted. In the event of any
such lesser taking as described in this Section 22.C, all of the net award
collected by Landlord pursuant to Section 22.A shall be held by Landlord or
Landlord’s Mortgagee and applied and paid over toward the cost of repair of
damage due to such taking against certificates of Tenant, signed by an
authorized officer of Tenant, delivered to Landlord from time to time as such
repair progresses or is completed, each such certificate describing such repair
for which Tenant is requesting payment, the cost incurred by Tenant in
connection therewith and stating that Tenant has not theretofore received
payment for such repair. If such proceeds are not made available to Tenant,
Tenant shall have no obligation to make such repair and, in such event, Tenant
shall have the option to terminate this Lease upon no less than thirty (30) days
prior notice to Landlord. If the cost of repairs shall exceed the net award
collected by Landlord, Tenant shall pay the deficiency. Any balance remaining in
the hands of Landlord after payment of such costs of demolition, repair and
restoration shall be split by Landlord and Tenant such that Tenant shall retain
an amount equal to such balance multiplied by a fraction, where the numerator is
the number of years remaining in the Term divided by the number of years of the
Term and the Landlord shall retain the remainder of such balance.

 



37

 

 

D.If the use or occupancy of the Premises or any portion thereof shall be
temporarily requisitioned by any governmental authority, civil or military, then
this Lease shall continue in full effect notwithstanding such requisition,
without abatement or reduction of Rent or other sums payable by Tenant
hereunder, and Tenant shall be entitled to receive the entire net award payable
by reason of such temporary requisition.

 

23.         INDEMNIFICATION.

 

A.Notwithstanding the existence of any insurance required to be provided
hereunder (but not in duplication thereof), and without regard to the policy
limits of any such insurance, and in addition to and not in limitation of any
other indemnity provided in this Lease, and subject to the provisions of
Section 23.B, Tenant shall protect, indemnify, defend and hold all Landlord
Indemnified Parties harmless from and against any and all liabilities,
obligations, claims, damages, penalties, causes of action, losses, costs, fees
and expenses, including without limitation reasonable counsel fees and court
costs, to the maximum extent permitted by Law, imposed upon, asserted against,
suffered or incurred by any Indemnified Party directly or indirectly by reason
of any claim, suit or judgment obtained or brought by or on behalf of any person
or persons against any Landlord Indemnified Party, for damage, loss or expense
due to, but not limited to, bodily injury or property damage sustained by such
person or persons, which arise out of, are occasioned by, or are in any way
attributable to the following events: (i) Tenant’s use and occupancy of the
Premises; (ii) the conduct of Tenant’s business; (iii) any activity, work or
thing done or permitted by Tenant in or about the Premises; (iv) the condition
of the Premises; (v) any breach or default in the performance of any obligation
to be performed by Tenant beyond the expiration of any applicable notice and
cure periods under the terms of this Lease or arising from any act, neglect,
fault or omission of Tenant or Tenant’s Representatives; or (vi) any accident,
injury to or death of any person or damage to any property howsoever caused in
or on the Premises, except to the extent that any of such claims, actions,
demands, judgments, damages, liabilities or expenses arise from or are caused by
the gross negligence or willful misconduct of Landlord and/or any Landlord
Indemnified Parties. Tenant, at its expense, shall contest, resist and defend
any such claim, action or proceeding asserted or instituted against any Landlord
Indemnified Party (“Landlord Claim”). If at any time a Landlord Indemnified
Party shall have received written notice of or shall otherwise be aware of any
Landlord Claim which is subject to indemnity under this Section 23.A, such
Landlord Indemnified Party shall give reasonably prompt written notice of such
Landlord Claim to Tenant; provided, that, except to the extent Tenant is
prejudiced in its defense of such Landlord Claim, (I) such Landlord Indemnified
Party shall have no liability for a failure to give notice of any Landlord Claim
and (II) the failure of such Landlord Indemnified Party to give such a notice to
Tenant shall not limit the rights of such Landlord Indemnified Party or the
obligations of Tenant with respect to such Landlord Claim. Landlord shall have
the right to reasonably control the defense or settlement of any Landlord Claim.
Tenant’s liability under this Section 23 shall survive the expiration or earlier
termination of this Lease.

 



38

 

 

B.Except to the extent prohibited by Law, caused by the negligence or willful
misconduct of Landlord and/or any Landlord Indemnified Parties or subject to
indemnification by Landlord under this Lease, Tenant hereby expressly releases
Landlord, and Landlord Mortgagee and all other Landlord Indemnified Parties
from, and waives all claims for, damage or injury to person, theft, loss of use
of or damage to property and loss of business sustained by Tenant and resulting
from the Premises, including the Building, Property, Personal Property or
Tenant’s Personal Property or any part thereof or any equipment therein or
appurtenances thereto becoming in disrepair, or resulting from any damage,
accident or event in or about the Premises. Without limiting the generality of
the foregoing, this Section 23.B shall apply particularly, but not exclusively,
to flooding, damage caused by Building equipment and apparatuses, water, snow,
frost, steam, excessive heat or cold, broken glass, sewage, gas, odors,
excessive noise or vibration, death, loss, conversion, theft, robbery, or the
bursting or leaking of pipes, plumbing fixtures or sprinkler devices.

 

C.Except as otherwise set forth herein, Landlord shall protect, indemnify,
defend and hold Tenant and the Tenant Indemnified Parties harmless from and
against any and all liabilities, obligations, claims, damages, penalties, causes
of action, losses, costs, fees and expenses, including without limitation
reasonable counsel fees and court costs, to the maximum extent permitted by Law,
imposed upon, asserted against, suffered or incurred by any Tenant Indemnified
Party directly or indirectly by reason of any claim, suit or judgment obtained
or brought by or on behalf of any person or persons against Tenant, for damage,
loss or expense due to bodily injury or property damage sustained by such person
or persons, which arise out of, are occasioned by, or are in any way
attributable to Landlord or Landlord’s Representatives’ gross negligence or
willful misconduct during Landlord’s entry of the Premises to perform any of its
obligations during the Term. In the event any action or proceeding shall be
brought against Tenant by reason of any such claim, Landlord shall defend the
same at Landlord’s expense by counsel reasonably satisfactory to Tenant.

 



39

 

 

24.         ASSIGNMENT AND SUBLETTING.

 

A.Subject to Section 54 below, Landlord shall have the right to sell or convey
the Premises subject to this Lease or to assign its right, title and interest as
Landlord under this Lease in whole or in part to any person or entity, other
than to a Competitor of Tenant. In the event of any such sale or assignment
other than a security assignment, Tenant shall attorn to such purchaser or
assignee and Landlord shall be relieved, from and after the date of such
transfer or conveyance, of liability for the performance of any obligation of
Landlord contained herein, except for obligations or liabilities accrued prior
to such assignment or sale.

 

B.Except as otherwise specifically set forth in this Lease, Tenant shall not
have the right, to sell, assign, mortgage or transfer in any manner this Lease
or any estate or interest hereunder, or sublet the Premises or any part thereof
(each a “Transfer”) without the prior written consent of Landlord. Tenant shall
have the right to assign this Lease without Landlord’s prior consent, provided
that (w) neither such assignee nor any of its constituent owners or Affiliates
is a Prohibited Person, (x) such assignee assumes in writing all of the
obligations of Tenant hereunder arising from and after the date of such
assignment, (y) such assignee (or the direct principals of such assignee) has
the financial and operational capabilities to assume and carry out all of the
obligations of Tenant hereunder (as reasonably determined by Landlord), and (z)
Landlord approves such assignment, such approval not to be unreasonably
withheld, conditioned or delayed. In the event of any Transfer, Tenant
nevertheless shall remain primarily liable for the payment of Rent and for the
performance of all of Tenant’s obligations and covenants hereunder, except as
specifically set forth in Section 24.C below. In the event of an assignment of
this Lease, the assignee shall assume the due performance of Tenant’s
obligations under this Lease. No assignment shall be valid or effective in the
absence of such assumption. A true copy of such assignment and the original
assumption agreement shall be delivered to Landlord on the effective date of
such assignment.

 

C.Without limiting the generality of Section 24.B above, and notwithstanding any
other term or condition of this Lease, Tenant shall have the right, without the
prior consent of Landlord, to assign this Lease to any bank or other Financial
Services Institution that acquires all or substantially all of the assets or
stock of Tenant by merger, acquisition, purchase or otherwise (such acquiring
entity is herein are referred to as a “Successor Bank”. In the event of an
assignment to a Successor Bank, Tenant shall be released from the duties and
obligations of Tenant arising under this Lease after the effective date of the
assignment, provided that such Successor Bank shall assume in writing or by
operation of law the duties and obligations of Tenant arising under this Lease
prior to and after the effective date of such assignment.

 



40

 

 



D.Notwithstanding the foregoing, no interest in Tenant, or in any individual or
person owning directly or indirectly any interest in Tenant, shall be
transferred, assigned or conveyed to any individual or person whose property or
interests are subject to being blocked under any of the OFAC Laws and
Regulations and/or who is in violation of any of the OFAC Laws and Regulations,
and any such transfer, assignment or conveyance shall not be effective until the
transferee has provided written certification to Tenant and Landlord that
(A) the transferee or any person who owns directly or indirectly any interest in
transferee, is not an individual or entity whose property or interests are
subject to being blocked under any of the OFAC Laws and Regulations or is
otherwise in violation of the OFAC Laws and Regulations, and (B) the transferee
has taken reasonable measures to assure than any individual or entity who owns
directly or indirectly any interest in transferee, is not an individual or
entity whose property or interests are subject to being blocked under any of the
OFAC Laws and Regulations or is otherwise in violation of the OFAC Laws and
Regulations; provided, however, the covenant contained in this sentence shall
not apply to any person to the extent that such person’s interest is in or
through a U.S. Publicly-Traded Entity.

 

E.Any Transfer requiring Landlord’s consent shall not relieve Tenant, or any
person claiming by, through or under Tenant, of the obligation to obtain the
consent of Landlord, pursuant to this Section 24, to any further Transfer. In
the event of a sublease, if there exists an Event of Default, Landlord may
collect rent from the subtenant without waiving any rights under this Lease
while such Event of Default is continuing. Any rent Landlord may collect from
any such subtenant will be first applied to the Rent due and payable under this
Lease and any other amounts then due and payable and then applied to the Rent as
it becomes due and payable under this Lease. The collection of the Rent and any
other sums due and payable under this Lease, from a person other than Tenant
shall not be a waiver of any of Landlord’s rights under this Section 24.E, an
acceptance of assignee or subtenant as Tenant, or a release of Tenant from the
performance of Tenant’s obligations under this Lease.

 

F.No Transfer shall impose any additional obligations on Landlord under this
Lease. Tenant shall reimburse Landlord (and Landlord’s Mortgagee, if applicable)
for Landlord’s reasonable costs and expenses (including reasonable attorneys’
fees) incurred in conjunction with the reviewing and processing and
documentation of any Transfer; provided, in no event shall such reimbursable
costs exceed $2,500.00 for Landlord’s approval or $5,000.00 in the aggregate for
both Landlord’s and Landlord’s Mortgagee’s approval.

 



41

 

 

G.Tenant shall have the right to enter into subleases, licenses or other
occupancy agreements with respect to all or a portion of the Premises in the
ordinary course of Tenant’s use and operation of the Property as a commercial
office building, medical office building, bank branch for a Financial Services
Institution, as well as any other uses currently permitted pursuant to the
Existing Leases, provided that (i) Tenant remains primarily liable for all of
the duties and obligations under this Lease, and (ii) the term of such sublease
or license or other occupancy agreement would not extend beyond the Expiration
Date of this Lease (or any renewal or extension thereof, which has been
exercised by Tenant pursuant to Section 48 below). Landlord acknowledges and
agrees that Tenant’s entry into any sublease, license or other occupancy
agreement pursuant to this Section 24.G shall not, in and of itself, constitute
a violation of Section 4.B hereinabove. Upon the request of Tenant, Landlord
shall enter into a Sublease Non-Disturbance Agreement with any permitted
subtenant of a material portion of the Building in accordance with the terms
hereof. The term "Sublease Non-Disturbance Agreement" shall mean a
non-disturbance agreement between Landlord and a subtenant, in reasonable and
customary form, in which Landlord agrees, under customary terms and conditions,
to recognize subtenant's sublease upon the expiration or sooner termination of
this Lease.

 

25.         LIENS.

 

Tenant will not, directly or indirectly, create or permit to be created or to
remain, and will promptly discharge, at its expense, any mechanic’s, supplier’s
or vendor’s lien, encumbrance or charge on the Premises or any part hereof. The
existence of any mechanic’s, supplier’s or vendor’s lien, or any right in
respect thereof, shall not constitute a violation of this Section 25 if payment
is not yet due upon the contract or for the goods or services in respect of
which any such lien has arisen or, if Tenant is protesting or challenging such
lien in good faith and has, within thirty (30) days after Tenant receives actual
notice of such lien, bonded over such lien. Nothing contained in this Lease
shall be construed as constituting the consent or request of Landlord, expressed
or implied, of any contractor, subcontractor, laborer, materialman or vendor to
or for the performance of any labor or services or the furnishing of any
materials for any construction, alteration, addition, repair or demolition of or
to the Premises or any part thereof, and any such contractor, subcontractor,
laborer, materialman or vendor shall look solely to Tenant and Tenant’s interest
in the Premises to secure the payment of any bills for any labor, services, or
materials furnished. Notice is hereby given that Landlord will not be liable for
any labor, services or materials furnished or to be furnished to Tenant, or to
anyone holding the Premises or any part through or under Tenant, and that no
mechanic’s or other liens for any such labor, services or materials shall attach
to or affect the interest of Landlord in and to the Premises. If Tenant has not
removed any such lien or other encumbrance described above within thirty (30)
days after written notice thereof to Tenant, Landlord may, but shall not be
obligated to, pay the amount of such lien or other encumbrance or discharge the
same by deposit, and the amount so paid or deposited shall constitute and be
collectible with interest at the Default Rate. Landlord hereby consents to the
granting of a lien or security interest on the fixtures, furnishings, trade
fixtures, furniture, computers, telephone systems, machinery, equipment and
other of Tenant’s Personal Property installed or placed on the Premises by
Tenant in connection with any credit facility that Tenant has or may have during
the Term hereof, and Tenant shall give Landlord written notice of any such lien.

 



42

 

 

26.         TENANT’S DEFAULT.

 

Each of the following events shall be deemed to be an “Event of Default” under
this Lease: (i) failure to pay Rent or any other monetary obligation as and when
due, and such failure continues for ten (10) business days after Tenant’s
receipt of Landlord’s written notice thereof; (ii) Tenant vacates or abandons
the Premises in violation of Section 4.B hereinabove; (iii) Tenant becomes
insolvent, makes an assignment for the benefit of creditors, or institutes a
proceeding under state or federal bankruptcy laws (or successor laws) or Tenant
shall be adjudged bankrupt or insolvent in proceedings filed against Tenant;
(iv) a writ of attachment or execution is levied on this Lease, or a receiver is
appointed with authority to take possession of the Premises, which attachment,
execution or receiver is not removed within thirty (30) days of filing or
appointment of a receiver; (v) Tenant shall be liquidated or dissolved; (vi)
Tenant shall violate Section 25 hereof; (vii) the estate or interest of Tenant
in the Premises or any part thereof shall be levied upon or attached in any
proceeding relating to more than Two Hundred Fifty Thousand and No/100 Dollars
($250,000.00), and the same shall not be vacated, discharged or stayed pending
appeal (or bonded or otherwise similarly secured payment) within the earlier of
ninety (90) days after commencement thereof or sixty (60) days after receipt by
Tenant of notice thereof from Landlord or any earlier period provided by law for
obtaining any stay pending appeal or to prevent foreclosure or sale; provided,
however, that such notice shall be in lieu of and not in addition to any notice
required under applicable law; (viii) Tenant fails to maintain any insurance
required by this Lease and the same is not cured within five (5) business days
after Notice from Landlord; (ix) failure by Tenant to perform any other
covenant, agreement or undertaking of the Tenant contained in this Lease if the
failure to perform is not cured within thirty (30) days after Tenant’s receipt
of Landlord’s written notice thereof; provided, however, if the breach cannot
reasonably be cured within thirty (30) days, Tenant shall not be in default if
Tenant commences to cure the breach within thirty (30) days of receipt of
Landlord’s written notice and diligently and in good faith continues to
prosecute the cure of said breach to completion within one hundred and eighty
(180) days of receipt of Landlord’s written notice of such breach, subject to
extension for reasons due to Force Majeure, and (x) a monetary event of default
beyond all applicable notice and cure periods by Tenant under subsection 26(i),
(iii) or (v) of a lease agreement by and between Landlord and Tenant dated on or
about the date hereof in substantially the same form as this Lease (each, a
“Portfolio Lease”), or the subsection thereof analogous to Section 26(i), (iii)
and (v) hereof, and, in addition to any applicable notice given by Landlord to
Tenant resulting in such event of default under the applicable Portfolio Lease,
Landlord has provided to Tenant an additional written notice specifying a
default by Tenant under this Section 26(x), and Tenant has failed to cure the
same within fifteen (15) business days thereafter; provided (I) it shall be
deemed an event of default by Tenant under a Portfolio Lease for purposes of
this Section 26(x) only if there is an event of default beyond all applicable
notice and cure periods by the tenant under such Portfolio Lease and such tenant
is the Tenant hereunder or any Affiliate thereof and (II) it shall not be an
Event of Default under this Section 26(x) if the landlord under such Portfolio
Lease is not Landlord (i.e. [____________________]) or an Affiliate thereof.

 



43

 

 

27.         REMEDIES OF LANDLORD.

 

A.Upon the occurrence of any Event of Default, Landlord shall have the option to
pursue any one or more of the following remedies as well as any other remedy
available at Law or in equity for such Event of Default: (i) terminate this
Lease, in which event Tenant shall immediately surrender the Premises to
Landlord; (ii) upon entry of a court order, enter upon and take possession of
the Premises without terminating this Lease and without being liable for
prosecution or claim for damages, and relet, upon reasonable terms, all or a
portion of the Premises (if Landlord elects to enter and relet the Premises,
Landlord may at any time thereafter elect to terminate this Lease); (iii) sue
periodically to recover damages during the period corresponding to the portion
of the Term for which suit is instituted, and if Landlord elects to sue and is
successful in such suit, Landlord shall be entitled to recover all costs and
expenses of such suit, including reasonable attorneys’ fees, together with
interest at the Default Rate; (iv) subject to Section 17, re-enter the Premises
or any portion thereof and attempt to cure any default of Tenant, or make any
such payment or perform such act for the account of and at the expense of
Tenant, in which event Tenant shall, upon demand, reimburse Landlord as
additional Rent for all reasonable costs and expenses which Landlord incurs to
cure such default, together with interest at the Default Rate accruing from the
date such costs and expenses were incurred, and Tenant agrees that no such entry
or action by Landlord shall constitute an actual or constructive eviction or
repossession, without Landlord’s express intention to do so as expressed in
writing, and no such entry shall be deemed an eviction of Tenant; (v) to
accelerate and recover from Tenant all rent and other monetary sums scheduled to
become due and owing under this Lease after the date of such breach for the
entire original scheduled Term; and (vi) enforce the provisions of this Lease by
a suit or suits in equity or at law for the specific performance of any covenant
or agreement contained herein, or for the enforcement of any other appropriate
legal or equitable remedy. Tenant shall reimburse Landlord for any reasonable
out-of-pocket expenses which Landlord actually incurs in complying with the
terms of this Lease on behalf of Tenant, together with interest at the Default
Rate.

 



44

 

 

B.If Landlord elects to terminate this Lease, Landlord shall be entitled to
recover from Tenant all Rent accrued and unpaid for the period up to and
including such termination date, as well as all other additional Rent payable by
Tenant, or for which Tenant is liable or for which Tenant has agreed to
indemnify Landlord, which may be then owing and unpaid, and all reasonable costs
and expenses, including court costs and reasonable attorneys’ fees incurred by
Landlord in the enforcement of its rights and remedies hereunder, together with
interest at the Default Rate. In addition, Landlord shall be entitled to recover
as damages for loss of the bargain and not as a penalty (1) the aggregate sum
which at the time of such termination represents the excess, if any, of the
present value of the aggregate Rent which would have been payable after the
termination date had this Lease not been terminated for the remainder of the
Term or Renewal Term, as applicable, during which such termination occurred,
over the then present value of the then aggregate fair rent value of the
Premises for the balance of the Term or Renewal Term, as applicable, such
present value to be computed in each case on the basis of the rate of U.S.
Treasury Bills with the closest maturity date correlating with the amount of
time left in the Term had this Lease not been terminated, and (2) any damages in
addition thereto, including without limitation reasonable attorneys’ fees and
court costs, which Landlord sustains as a result of the breach of any of the
covenants of this Lease other than for the payment of Rent, and interest at the
Default Rate.

 

C.Unless required by applicable Law, Landlord shall have no obligation to
mitigate damages upon the occurrence of an Event of Default. However, if
Landlord is required by applicable Law to mitigate Tenant’s damages, Landlord’s
obligation shall be satisfied in full if Landlord undertakes to lease the
Premises (the “Repossessed Premises”) to another tenant (a “Substitute Tenant”)
in accordance with the following criteria: (1) Landlord shall have no obligation
to solicit or entertain negotiations with any other prospective tenants for such
Repossessed Premises until Landlord obtains full and complete possession of such
Repossessed Premises including, without limitation, the final and unappealable
legal right to relet such Repossessed Premises free of any claim of Tenant; (2)
Landlord shall not be obligated to lease or show such Repossessed Premises, on a
priority basis, or offer such Repossessed Premises to a prospective tenant when
other premises in the applicable Building or any other building owned by
Landlord suitable for that prospective tenant’s use are (or will be) available;
(3) Landlord shall not be obligated to lease such Repossessed Premises to a
Substitute Tenant for a rent less than the current fair market rent then
prevailing for similar uses in Comparable Buildings for such Repossessed
Premises, nor shall Landlord be obligated to enter into a new lease under other
terms and conditions that are unacceptable to Landlord under Landlord’s then
current leasing policies for comparable space in the applicable Building or for
Building in the vicinity; (4) Landlord shall not be obligated to enter into a
lease with a Substitute Tenant whose use would: (i) violate any restriction,
covenant, or requirement contained in the lease of another tenant of the
applicable Building; or (ii) adversely affect the reputation of the applicable
Building; and (5) Landlord shall not be obligated to enter into a lease with any
proposed Substitute Tenant which does not have, in Landlord’s reasonable
opinion, sufficient financial resources to operate such Repossessed Premises in
a manner consistent with Comparable Buildings and to fulfill all of the
obligations in connection with the lease thereof as and when the same become
due. No reletting shall be construed as an election on the part of Landlord to
terminate this Lease unless a written notice of such intention is given to
Tenant by Landlord. Notwithstanding any such reletting without termination,
Landlord may at any time thereafter elect to terminate this Lease for such
previous default and/or exercise its rights under Section 27.A and Section 27.B.

 



45

 

 

D.Pursuit of any of the above stated remedies by Landlord after an Event of
Default shall not preclude pursuit of any other remedy provided in this Lease or
Law or equity, nor shall pursuit of any remedy constitute forfeiture or waiver
of any payment due to Landlord. No waiver by Landlord of any violation or breach
of any of the terms, provisions and covenants herein contained shall be deemed
or construed to constitute a waiver of any other violation or breach of any of
the terms, provisions and covenants herein contained. Forbearance by Landlord to
enforce one or more of the remedies herein provided upon an Event of Default
shall not be deemed or construed to constitute a waiver of any other violation
or default. Notwithstanding the foregoing, Tenant shall not be responsible for
any consequential, indirect, speculative or punitive damages of Landlord.

 

28.         TENANT TERMINATION RIGHT.

 

Tenant shall have the right to terminate this Lease effective as of any date on
or after the 12 year anniversary of the Commencement Date, upon no less than one
hundred eighty (180) days prior written notice to Landlord, which notice shall
state the date in which Tenant intends to terminate the Lease (the “Early
Termination Date”). In no event shall Tenant be obligated to pay any termination
fee, penalty or the like in connection with Tenant’s exercise of its early
termination option pursuant to this Section 28. Upon Tenant’s exercise of the
early termination option pursuant to this Section 28, Tenant shall surrender the
Premises in accordance with the requirements of this Lease and the Lease shall
terminate on the Early Termination Date as if such date were the Expiration
Date, subject to any surviving obligations of the parties provided herein.

 

29.         LANDLORD IMPROVEMENTS.

 

In the event Tenant desires that Landlord make capital improvements to the
Premises pursuant to this Section 29 (the “Landlord Improvements”), Tenant shall
submit a written request to Landlord, which details the proposed scope and cost
of such Landlord Improvements (a “Landlord Improvement Request”). In the event
Landlord elects, in its sole discretion, to make such Landlord Improvements,
Landlord shall notify Tenant in writing within thirty (30) days after receipt of
the Landlord Improvement Request, and that if Landlord does not respond within
such thirty (30) day period, Landlord shall be deemed to have rejected the
Landlord Improvement Request. If Landlord accepts the Landlord Improvement
Request, Landlord and Tenant shall use good faith commercially reasonable
efforts to agree on the scope of such Landlord Improvements, including plans and
specifications (which shall be at Tenant’s sole cost and expense) (the “Scope of
Landlord Work”). In the event Landlord and Tenant agree on the Scope of Landlord
Work, Landlord shall complete the Landlord Improvements substantially in
accordance with the agreed upon Scope of Landlord Work and Exhibit “C.” Upon
substantial completion of the Landlord Improvements, (i) Landlord shall
reimburse Tenant for the documented out-of-pocket costs of the plans and
specifications and (ii) the annual Base Rent shall thereafter increase by an
amount equal to the product of (A) seven percent (7%), multiplied by (B) the
actual out-of-pocket cost of the Landlord Improvements (including the
reimbursement to Tenant for the cost of the plans and specifications pursuant to
clause (i)), and such additional Base Rent thereafter shall increase annually at
the same rate as the balance of the Base Rent (i.e., two percent (2%)).

 



46

 

 

30.         INTENTIONALLY OMITTED.

 

31.         SUBORDINATION/ATTORNMENT.

 

A.Landlord Mortgage. Landlord may mortgage its fee interest in the Premises, at
any time, and from time to time, in accordance with the terms hereof.
Notwithstanding anything to the contrary contained herein, Landlord and Tenant
agree that this Lease shall be subordinate to any Landlord Mortgage and the
rights of any Landlord’s Mortgagee; provided, however, that as a condition
precedent to the effectiveness of this subordination provision, Landlord shall
cause the Landlord Mortgagee to (a) enter into a subordination, non-disturbance
and attornment agreement (“SNDA”) with Tenant on the Landlord Mortgagee’s
standard form of SNDA, subject to reasonable modifications requested by Tenant,
and (b) expressly provide in the Landlord Mortgage or SNDA that notwithstanding
the Landlord Mortgage’s priority over the Lease pursuant to this Section 31.A,
for so long as Tenant is not in default under this Lease beyond any applicable
grace or cure periods, neither the Landlord Mortgagee nor its successors and
assigns shall have the right terminate this Lease (other than pursuant to its
terms). Notwithstanding the foregoing, Tenant shall be permitted utilize all
available insurance proceeds to reconstruct any improvements located at the
Property, subject to and in accordance with the terms of Section 21 above.

 

B.Intentionally Deleted.

 

C.For the purposes of this Lease, the following definitions shall apply:

 

“Landlord Mortgage” shall mean any financing obtained by Landlord, as evidenced
by any mortgage, deed of trust, assignment of leases and rents, financing
statement or other instruments, and secured by the interest of Landlord in the
Property, including any extensions, modifications, amendments, replacements,
supplements, renewals, refinancings and consolidations thereof.

 

“Landlord Mortgagee” shall mean the mortgagee (and its successors and assigns)
under any Landlord Mortgage.

 



47

 

 

32.         ESTOPPEL CERTIFICATE.

 

A.At any time, and from time to time, Tenant shall, promptly and in no event
later than fifteen (15) business days after a request from Landlord, execute,
acknowledge and deliver to Landlord a certificate in the form attached hereto as
Exhibit “C” or such other mutually reasonably acceptable form from Landlord
(solely to the extent such alternative form is required from an assignee or
Landlord Mortgagee) certifying:(i) that Tenant has accepted the Premises (or, if
Tenant has not done so, that Tenant has not accepted the Premises, and
specifying the reasons therefor); (ii) that this Lease is in full force and
effect and has not been modified (or if modified, setting forth all
modifications), or, if this Lease is not in full force and effect, the
certificate shall so specify the reasons therefor; (iii) the commencement and
expiration dates of the Term, including the terms of any extension options of
Tenant; (iv) the date to which the rentals have been paid under this Lease and
the amount thereof then payable; (v) whether there are then any existing
defaults by Landlord in the performance of its obligations under this Lease,
and, if there are any such defaults, specifying the nature and extent thereof;
(vi) that no notice has been received by Tenant of any default under this Lease
beyond any grace or cure periods which has not been cured, except as to defaults
specified in the certificate; (vii) the capacity of the person executing such
certificate, and that such person is duly authorized to execute the same on
behalf of Tenant; (viii) that Landlord has no actual involvement in the
management or control of decision making related to the operational aspects or
the day-to-day operations of the Premises; and (ix) any other information
reasonably requested by Landlord.

 

B.Landlord agrees, when requested by Tenant, but no more frequently than once in
any twelve (12) month period, to execute and deliver to Tenant a statement, to
Landlord’s knowledge, (i) certifying that this Lease is unmodified and in full
force and effect (or if there have been modifications, that the same is in full
force and effect as modified and stating the modifications), (ii) certifying the
dates to which the Base Rent and Additional Rent have been paid, and (iii)
stating whether or not an Event of Default exists, and, if so, specifying each
such Event of Default of which Landlord may have knowledge, it being intended
that any such statement delivered pursuant hereto may be relied upon by any
lenders or acquirers with whom Tenant transacts. Such statement shall be
provided to Tenant by Landlord within fifteen (15) business days of Tenant’s
written request.

 

33.         HAZARDOUS MATERIALS.

 

Notwithstanding anything contained herein or in the Purchase Agreement to the
contrary:

 



48

 

 

A.Tenant covenants and agrees that it shall not cause, conduct, authorize or
allow (i) the presence, generation, transportation, storage, treatment, or usage
at the Premises, or any portion thereof, of any Hazardous Material in violation
of or which, if left uncured by Tenant, is likely to cause liability for, or
obligation of, Landlord or Tenant under Environmental Laws; (ii) a Release or
threat of Release of Hazardous Material on, under, about or in the Premises in
violation of Environmental Laws; or (iii) any violation of any Environmental Law
at or with respect to the Premises or activities conducted thereon. For
avoidance of doubt, nothing in this Section 33.A shall prohibit Tenant from
using (I) such cleaning materials, pesticides, and other common household and
office products, and/or (II) such materials in connection with any Fuel Tanks,
Generators, UPS or the like on the Premises, solely to the extent, with respect
to both of the preceding clauses (I) and (II), that any such use thereof by
Tenant is in compliance with Environmental Laws.

 

B.If Tenant does generate, transport, store, treat or use any Hazardous Material
at the Premises in compliance with Section 33:

 

1.Tenant shall, at its own cost, obtain all necessary permits and authorizations
from any governmental authority and comply with all Environmental Laws;

 

2.Tenant shall promptly provide Landlord with notice of any Release of Hazardous
Materials in or around the Premises that Environmental Law requires to be
reported to a governmental entity and copies of all material communications,
permits or agreements to, from or with any governmental authority or agency
(federal, state or local) relating to the Release of any Hazardous Material in
or around the Premises; and

 

3.Landlord and Landlord’s Representatives shall have the right upon reasonable
prior notice, and subject to Section 17 and Section 18, to enter the Premises
and/or conduct appropriate tests and investigations for the purpose of
ascertaining that Tenant complies with all applicable Environmental Laws that
relate in any way to the presence of Hazardous Materials on the Premises.

 

C.If the presence, Release, threat of Release, placement on, in or around the
Premises, or the generation, transportation, storage, use, treatment, or
disposal at or around the Premises of any Hazardous Material by Tenant, or by
any third party other than Landlord, prior to or during the term of this Lease
or otherwise during Tenant’s occupancy of the Premises: (i) gives rise to
liability (including, but not limited to, a response action, remedial action, or
removal action) under any Environmental Law, (ii) causes a material and adverse
public health effect, or (iii) pollutes or threatens to pollute the environment,
or endanger human health, Tenant shall promptly take any and all remedial and
removal actions required by Environmental Laws or otherwise necessary to clean
up the Premises up to the applicable remedial standard applicable to the
Premises given its use at the time of the remediation (i.e., for a commercial,
non-residential use) and mitigate exposure to liability arising from the
Hazardous Material.

 



49

 

 

D.Tenant shall promptly notify Landlord upon Tenant becoming aware of: (i) any
enforcement, cleanup, or other regulatory action taken or threatened against
either party by any governmental or regulatory authority with respect to the
presence of any Hazardous Material at the Premises, or the migration thereof
from or to other property, (ii) any demands or claims made or threatened by any
party against either party hereto relating to any loss or injury resulting from
any Hazardous Material or based on Environmental Laws, (iii) any Release of a
reportable quantity of Hazardous Materials, unlawful discharge, or non-routine,
improper or unlawful disposal or transportation of any Hazardous Material on or
from the Premises and (iv) any matters where Tenant is required by Environmental
Law to give a notice to any governmental or regulatory authority respecting any
Hazardous Materials in, at, on, under or about the Premises. At such times as
Landlord may reasonably request, Tenant shall provide the Landlord with a
written list identifying any Hazardous Material then actually known by Tenant to
be used, stored, or maintained in, on or upon the Premises. In such case, Tenant
shall additionally provide Landlord with information with respect to the use and
approximate quantity of each such material, a copy of any Material Safety Data
Sheet issued by the manufacturer therefor, written information concerning the
removal, transportation, and disposal of the same, and such other information as
the requesting party may reasonably require or as may be required by the
Environmental Law.

 

E.Tenant shall indemnify, defend and hold Landlord and Landlord’s successors and
assigns harmless, in the manner specified in Section 23.A, from and against any
and all liability, claim, expense, cause of action, fines, judgments,
settlements, investigation, monitoring and remediation costs, penalties, losses
and damages (including reasonable attorney’s, consultant’s and contractor’s
fees) resulting or arising (i) from the breach by Tenant of its covenants and
agreements set forth in this Section 33, (ii) the presence, Release, placement
on, in or around the Premises, or the generation, transportation, storage, use,
treatment or disposal at or around the Premises of any Hazardous Materials
before or during the Term by Tenant or any third party other than Landlord,
Landlord’s Representatives or Landlord’s invitees, (iii) any violation of or
obligation under Environmental Law before or during the Term by Tenant or any
third party other than Landlord, Landlord’s Representatives or Landlord’s
invitees, and (iv) from claims by governmental authorities or other third
parties associated with Hazardous Materials or violations of or obligations
under Environmental Laws by Tenant or any third party other than Landlord,
Landlord’s Representatives or Landlord’s invitees or Hazardous Materials present
at, on, under or about the Premises during the Term, including, without
limitation those that were discovered during the Term which were caused prior to
the Term by Tenant or its agents, representatives, employees, contractors,
subcontractors, licensees or invitees or any third party other than Landlord,
Landlord’s Representatives or Landlord’s invitees. The foregoing indemnity
obligations shall survive the expiration or earlier termination of this Lease.

 



50

 

 

34.         LOCKS AND SECURITY SYSTEM.

 

Tenant shall be permitted to install, or use in substitution, combination,
cipher or proximity locks or any other locking mechanism on interior and/or
exterior Premises doors. Tenant shall also be permitted to install in the
Premises security systems, including, but not limited to, pass card door lock
systems, camera surveillance systems and other security systems, subject to
compliance with the Law. Tenant shall be responsible for the cost of any
installation, maintenance or removal of any such system or systems. All such
equipment and devices shall remain the personal property of Tenant and may be
removed by Tenant at the Expiration Date or other earlier termination of this
Lease, and Tenant shall, at Tenant’s sole cost and expense, repair any damage
caused by such installation, maintenance and removal.

 

35.         CONFIDENTIALITY/MEDIA RELEASES.

 

Except as otherwise provided herein, all information communicated to Landlord or
Tenant and identified in writing as “confidential” (provided, however, that for
the purposes of this Lease all financial statements of Tenant shall
automatically be deemed to be confidential in nature without Tenant expressly
designating it as such, unless such financial statements would otherwise not
constitute “confidential information” pursuant to the terms of this Section 35),
shall be held by the receiving party in strict confidence, shall be used only in
good-faith for purposes of this Lease and any financing of the Property, and no
such information shall be disclosed by the receiving party or its
representatives without the express prior written consent of Tenant or Landlord,
as applicable. Notwithstanding the foregoing, (i) the receiving party may
disclose confidential information to its agents, officers, directors, employees,
lenders, investors, potential investors, consultants, attorneys, and
representatives with a need to know (all of whom will be informed about the
existence of, and shall agree to abide by, this Section 35), and
(ii) confidential information shall not include information that (a) becomes
generally available to the public without a breach of this Lease, (b) was
available to the receiving party on a nonconfidential basis prior to its
disclosure, (c) becomes available to the receiving party on a nonconfidential
basis from a source other than Tenant or Landlord, or its representatives, as
applicable, and not known to the receiving party to be bound by an obligation of
confidentiality with respect to such information, or (d) is required to be
disclosed by legal, accounting or regulatory requirements, including any
disclosures required by the receiving party’s lender in connection with any
securities or other filings. All media releases and public announcements by
Landlord or Landlord’s Representatives relating to Tenant and Tenant’s personal
and business operations, shall be coordinated with and approved in writing by
Tenant prior to the release thereof, and all media releases and public
announcements by Tenant or Tenant’s Representatives relating to Landlord and
Landlord’s personal and business operations, shall be coordinated with and
approved in writing by Landlord prior to the release thereof. Except for any
announcement intended solely for internal distribution by Landlord or Tenant or
any disclosure required by legal, accounting or regulatory requirements beyond
the reasonable control of the disclosing party, all media releases or public
announcements (including, but not limited to, promotional or marketing material)
by Landlord or Tenant or either party’s employees or agents relating to this
Lease or its subject matter, or including the name, trade name, trade mark, or
symbol of Tenant or an Affiliate of Tenant, or Landlord or an Affiliate of
Landlord, shall be coordinated with and approved in writing by the other party
prior to the release thereof; provided, that nothing herein is intended to
require Tenant’s consent to the identification of Tenant or the particulars of
this Lease in connection with any marketing of the Premises by Landlord. Neither
Landlord nor Tenant shall represent directly or indirectly that any Lease or any
service provided by Landlord has been approved or endorsed by Tenant or Landlord
or include the name, trade name, trade mark, or symbol or either party or its
Affiliates in any lists (including lists of tenants or properties) or other
communication without the identified party’s express written consent. Subject to
the requirements set forth in this Section 35, Tenant acknowledges and agrees
that Landlord may disclose certain information regarding this Lease and the
Purchase Agreement to certain investors and potential investors in entities
affiliated with Landlord.

 



51

 

 

36.         CUSTOMER RECORDS.

 

Landlord is not being given, nor is Landlord expected to have access to, any
records or information about Tenant’s customers that is subject to the
Gramm-Leach-Bliley Act or any other applicable federal or state Law protecting
the privacy of banking customers (“Customer Records”), and it is Tenant’s sole
obligation to comply with any such Laws and to protect the confidentiality of
its records and information relating to its customers. In the event that
Landlord takes possession of any Customer Records due to a default or
abandonment by Tenant, whether such Customer Records are in paper, electronic,
or other format, Landlord’s sole obligation with respect to such records or
information is to use commercially reasonable efforts to secure such Customer
Records and to promptly notify Tenant, at Tenant’s Notice Address, of the
location of such Customer Records. Notwithstanding anything to the contrary
contained in this Lease, Tenant shall be entitled to take possession of such
Customer Records. In no event shall the Customer Records become the property of
Landlord and, in the event that Landlord is unable to return the Customer
Records to Tenant, Landlord shall continue to store and maintain the Customer
Records, at Tenant’s sole cost and expense; provided, in no event shall Landlord
access, read or use the Customer Records for any purpose. The obligations
contained in this Section 36 shall survive the expiration or sooner termination
of this Lease.

 

37.         COMMUNICATIONS EQUIPMENT.

 

Tenant, in its sole and absolute discretion, may operate existing telephone,
computer and communication equipment and systems and install and operate, at
Tenant’s sole cost and expense, additional telephone, computer and
communications equipment and other systems on the Building from time to time.
Notwithstanding the foregoing, any such installations shall comply with the Law,
and the design specifications, location and other reasonable requirements of
Landlord. There will be no additional charge for any communication equipment
currently located or to be located in the future on the roof of the Building or
anywhere else on, in, under or above the Premises. Tenant agrees to repair any
damage arising out of the installation, operation or removal of any
communications equipment on or within the Premises. Tenant shall also have the
right to use the roof riser space of the Building. Landlord hereby waives the
right to any revenue that may be generated as a result of the use of the roof by
Tenant or any other third-parties pursuant to the terms of the Lease during the
Term.

 



52

 

 

38.         FORCE MAJEURE.

 

Neither Landlord nor Tenant shall be deemed to be in default of this Lease if
such default is due to acts of God, acts of the public enemy, acts of
governmental authority (provided, however, that such party substantially
complies with applicable Law and cooperated with the requirements of such
governmental authority regarding approvals, permitting, registration, licensing,
or similar legal requirements for the conduct of Tenant or Landlord’s business
or the construction on or operation of all or any portion of the Premises), or
any other circumstances which are not within the respective party’s control
(“Force Majeure”); provided, that this provision shall not apply to failures by
either party to pay their respective monetary obligations to the other under
this Lease.

 

39.         SIGNAGE.

 

Landlord hereby approves all signage of Tenant currently existing at the
Premises. To the extent not already present, Tenant shall have the right, at
Tenant’s sole cost and expense, to install and maintain signage anywhere on the
facade of the Building and/or elsewhere on the Premises, including, but not
limited to, any pylon or monument sign(s) thereon; provided, however, that all
such installations shall be in compliance with applicable Law. Upon expiration
or termination of this Lease, Tenant shall remove any signage then existing on
the Premises (but not any pylon, frame or monument on which the sign is placed),
and Tenant shall be solely responsible for the repair of any damage caused by
such removal. Tenant agrees to maintain, repair, and replace each and every sign
in a manner consistent with Comparable Buildings and to repair any damage caused
by the installation, maintenance or removal of any such sign.

 

40.         HOLDING OVER.

 

Except as set forth below, if Tenant continues to occupy the Premises after the
expiration or other termination of this Lease or the termination of Tenant’s
right of possession with respect to the Premises, such occupancy shall be that
of a tenancy at sufferance. Tenant shall, throughout the entire holdover period,
be subject to all the terms and provisions of this Lease (other than provisions
relating to length of the Term); provided, in such event, for the first sixty
(60) days of such holdover, monthly Base Rent will remain the then applicable
Base Rent payable during the last month of the Term and any other sums due under
this Lease will be payable in the amount and at the times specified in this
Lease (all of which shall be prorated on a per diem basis for any partial
month); and thereafter, for the next sixty (60) days, the monthly Base Rent will
be increased to an amount equal to one hundred twenty-five (125%) percent of the
monthly Base Rent payable during the last month of the Term, and any other sums
due under this Lease will be payable in the amount and at the times specified in
this Lease (all of which shall be prorated on a per diem basis for any partial
month); and thereafter monthly Base Rent will be increased to one hundred fifty
(150%) percent of the monthly Base Rent payable during the last month of the
Term, and any other sums due under this Lease will be payable in the amount and
at the times specified in this Lease (all of which shall be prorated on a per
diem basis for any partial month). Tenant shall pay such rents without the
requirement for demand or notice by Landlord to Tenant demanding delivery of
possession of the Premises (but Additional Rent shall continue as provided in
this Lease), which sum shall be payable in advance on the first day of each
month, and such tenancy shall continue until terminated by Landlord by notice to
Tenant given at least thirty (30) days prior to the intended date of
termination, or until Tenant shall have given to Landlord, at least thirty (30)
days prior to the intended date of termination, a written notice of intent to
terminate such tenancy, which termination date must be as of the end of a
calendar month. The time limitations described in this Article 40 shall not be
subject to extension for Force Majeure. The provisions of this Article 40 shall
not be construed to relieve Tenant from liability to Landlord for damages
resulting from any such holding over if such holder exceeds a period of thirty
(30) days, or preclude Landlord from implementing summary dispossess
proceedings, so long as Landlord advises Tenant as to the potential liability
for such damages at least thirty (30) days prior to the Expiration Date;
provided, in no event shall Tenant be liable to Landlord for any consequential,
special or punitive damages as a result of any holdover tenancy hereunder. The
provisions of this Article 40 shall survive the expiration or sooner termination
of this Lease.

 



53

 

 

41.         FINANCIAL STATEMENTS.

 

Within 120 days after the end of each fiscal year of Tenant, Tenant shall
deliver to Landlord internally certified financial statements with sufficient
details in order for Landlord to reasonably ascertain the then current financial
condition of Tenant and shall include a balance sheet, profit and loss
statement, statement of changes in financial condition and all other related
schedules for the fiscal period then ended, if the Tenant ceases to file
Consolidated Reports of Condition and Income for A Bank With Domestic Offices
Only report – FFIEC 041 (the “Call Report”) with the Federal Financial
Institutions Examination Council (“FFIEC”) on a quarterly basis or that the Call
Report ceases to become publicly available on FFIEC’s website.

 

42.         QUIET ENJOYMENT.

 

So long as Tenant is not in default under this Lease beyond the expiration of
any applicable notice and cure periods, Tenant shall quietly have and enjoy the
Premises throughout the Term, and any renewals and extensions thereof, without
hindrance or disturbance by Landlord or by anyone claiming by, from, through or
under Landlord subject, however, to the exceptions, reservations and conditions
in this Lease and the terms of any SNDA.

 

43.         NOTICES.

 

Any notice, demand, request, or other communication that any party hereto may be
required or may desire to give hereunder shall be in writing and shall be deemed
properly given (a) if hand delivered, when delivered; (b) if mailed by United
States Certified Mail (postage prepaid, return receipt requested), three (3)
business days after mailing; (c) if by Federal Express or other nationally
recognized overnight courier service, on the next business day after delivered
to such courier service for delivery on the next business day; or (d) if by
facsimile or e-mail transmission, on the day of transmission so long as a copy
is sent on the same day by Federal Express or other nationally recognized
overnight courier, to the addresses set forth in Section 2 hereof, or at such
other address as the party to be served with notice has furnished in writing to
the party seeking or desiring to serve notice as a place for the service of
notice.

 



54

 

 

44.         PERSONAL LIABILITY.

 

A.Notwithstanding anything to the contrary provided in this Lease, it is
specifically understood and agreed, such agreement being a primary consideration
for the execution of this Lease by Landlord, that (i) there shall be absolutely
no personal liability on the part of the trustees, members, partners,
shareholders, officers, directors, employees and agents of Landlord and its
successors or assigns, to Tenant with respect to any of the terms, covenants and
conditions of this Lease, (ii) Tenant waives all claims, demands and causes of
action against the trustees, members, partners, shareholders, officers,
directors, employees and agents of Landlord and its successors or assigns in the
event of any breach by Landlord of any of the terms, covenants and conditions of
this Lease to be performed by Landlord, and (iii) Tenant shall look solely to
Landlord’s interest in the Premises (and any proceeds and income therefrom) for
the satisfaction of each and every remedy of Tenant in the event of any breach
by Landlord of any of the terms, covenants and conditions of this Lease to be
performed by Landlord, or any other matter in connection with this Lease or the
Premises, such exculpation of liability to be absolute and without any exception
whatsoever.

 

B.Notwithstanding anything to the contrary provided in this Lease, it is
specifically understood and agreed, such agreement being a primary consideration
for the execution of this Lease by Tenant, that (i) there shall be absolutely no
personal liability on the part of the trustees, members, partners, shareholders,
officers, directors, employees and agents of Tenant and its successors or
assigns, to Landlord with respect to any of the terms, covenants and conditions
of this Lease, and (ii) Landlord waives all claims, demands and causes of action
against the trustees, members, partners, shareholders, officers, directors,
employees and agents of Tenant and its successors or assigns in the event of any
breach by Tenant of any of the terms, covenants and conditions of this Lease to
be performed by Tenant.

 

45.         ENTIRE AGREEMENT.

 

Other than the Purchase Agreement, this Lease represents the entire agreement
and understanding between Landlord and Tenant with respect to the subject matter
herein, and there are no representations, understandings, stipulations,
agreements or promises not incorporated in writing herein. Notwithstanding
anything to the contrary contained herein, the Purchase Agreement, and all
references thereto herein, shall not be applicable to, nor shall they be binding
upon or inure to the benefit of, the successors and assigns of the parties
hereunder.

 

46.         AMENDMENTS.

 

No amendments or modifications of this Lease shall be effective unless such
amendment or modification is in writing and executed and delivered by and
between Tenant and Landlord, nor shall any custom, practice or course of dealing
between the parties be construed to waive the right to require specific
performance by the other party in compliance with this Lease.

 



55

 

 

47.         LEGAL INTERPRETATION.

 

Each of Landlord and Tenant hereby agree that the State of New Jersey has a
substantial relationship to the parties and to the underlying transaction
embodied hereby, and in all respects (including, without limiting the foregoing,
matters of construction, validity and performance), this Lease and the
obligations arising hereunder shall be governed by, and construed in accordance
with, the laws of the State of New Jersey applicable to contracts made and
performed therein and all applicable law of the United States of America; except
that, at all times, the provisions for the creation of the leasehold estate
created by this Lease, enforcement of Landlord’s rights and remedies with
respect to right of re-entry and repossession, surrender, delivery, ejectment,
dispossession, eviction or other in-rem proceeding or action regarding the
Premises pursuant to Section 27 hereunder shall be governed by and construed in
according to the Laws of the State in which the Premises is located, it being
understood that, to the fullest extent permitted by law of such State, the law
of the State of New Jersey shall govern the validity and enforceability of this
Lease, and the obligations arising hereunder. To the fullest extent permitted by
law, Tenant and Landlord hereby unconditionally and irrevocably waive any claim
to assert that the law of any other jurisdiction governs this Lease. Words of
any gender shall be construed to include any other gender, and words in the
singular number shall be construed to include the plural, unless the context
otherwise requires. The headings of the sections have been inserted for
convenience only and are not to be considered in any way in the construction or
interpretation of this Lease. Except as otherwise herein expressly provided, the
terms of this Lease shall apply to, inure to the benefit of, and be binding
upon, the parties and their respective assigns, successors and legal
representatives. Any legal suit, action or proceeding against Tenant arising out
of or relating to this Lease shall be instituted in any federal court in the
federal district in which the Premises is located or in the Superior Court of
the State of New Jersey in the county in which the Premises is located, and
Landlord and Tenant each waives any objection which it may now or hereafter have
to the laying of venue of any such suit, action or proceeding in such federal
district or county and state, and Landlord and Tenant each hereby expressly and
irrevocably submits to the jurisdiction of any such court in any suit, action or
proceeding. Landlord shall not have the right to bring any legal suit, action or
proceeding against Tenant arising out of or relating to this Lease in any other
jurisdiction. In this Lease, the words “include”, “includes” or “including” mean
“include without limitation”, “includes without limitation” and “including
without limitation”, respectively, and the words following “include”, “includes”
or “including” shall not be considered to set forth an exhaustive list.

 

48.         OPTION TO RENEW.

 

A.Tenant shall have the right, at its election made in its sole discretion, to
extend the Term (the “Renewal Option”) for the additional periods set forth in
Section 1.E (each, a “Renewal Term”), provided that each of the following
occurs:

 

1.Landlord receives written notice of exercise of the Renewal Option (the
“Renewal Notice”), not less than twelve (12) full months prior to the expiration
of the then existing Term; and

 



56

 

 

2.There is no Event of Default at the time that Tenant delivers the Renewal
Notice or at the time Tenant delivers its Binding Notice.

 

B.The Renewal Term shall be upon the same terms and conditions as in this Lease
except Base Rent for the first year of each Renewal Term shall be equal to the
greater of (x) 95% of the then Market Rate for the Premises, and (y) the Base
Rent in effect at the expiration of the then existing Term. The Base Rent shall
increase by two percent (2%) annually during each Renewal Term. “Market Rate”
for the Premises shall mean the base rent rate (including escalations) that the
Premises would be expected to be leased for, for a term commencing on the
applicable commencement date and ending on the applicable expiration date, in
its then-existing condition, in an arms-length transaction between a willing
landlord and tenant in the commercial space market existing in the vicinity of
the Premises at the time such rate is established. Such determination shall
include consideration of (i) the size and location of the Premises, and the
quality of, condition of, and the nature of the improvements in, the Building,
including without limitation, the necessity to remove such improvements, but
shall exclude the value of improvements installed by Tenant in such Renewal
Premises that are to be removed by Tenant at the expiration of the Term;
(ii) other Comparable Buildings to the Building; (iii) other comparable leasing
transactions in comparable locations in the vicinity of the Premises for new
leases (with appropriate adjustments for different size premises and different
length terms), and the rents and concessions, allowances and commissions granted
along with the other terms of such transactions; and (iv) the financial
condition of Tenant.

 

C.Within forty-five (45) days after receipt of the Renewal Notice, Landlord
shall advise Tenant of Landlord’s determination of the Market Rate for the
applicable Renewal Term. Tenant, within twenty (20) days after the date on which
Landlord advises Tenant of the applicable Market Rate for the Renewal Term,
shall either (i) give Landlord final binding written notice (the “Binding
Notice”) of Tenant’s exercise of the Renewal Option, or (ii) if Tenant disagrees
with Landlord’s determination, provide Landlord with written notice of rejection
(the “Rejection Notice”). If Tenant fails to provide Landlord with either a
Binding Notice or Rejection Notice within such twenty (20) day period, Tenant’s
Renewal Option shall be null and void and of no further force and effect. If
Tenant provides Landlord with a Binding Notice, Landlord and Tenant shall enter
into the Renewal Amendment upon completion of the process set forth in these
Sections 48.C and 48.D subject to such Binding Notice upon the terms and
conditions set forth herein. If Tenant provides Landlord with a Rejection
Notice, Landlord and Tenant shall reasonably cooperate to agree upon the Market
Rate. Upon agreement, Tenant shall provide Landlord with a Binding Notice and
Landlord and Tenant shall enter into the Renewal Amendment upon completion of
the process set forth in these Sections 48.C and 48.D in accordance with the
terms and conditions hereof. Notwithstanding the foregoing, if Landlord and
Tenant are unable to agree upon the Market Rate within twenty (20) days after
the date Tenant provides Landlord with the Rejection Notice, Tenant, by written
notice to Landlord (the “Arbitration Notice”) within ten (10) days after the
expiration of such twenty (20) day period, shall have the right to have the
Market Rate determined in accordance with the arbitration procedures described
in Section 48.D below. If Landlord and Tenant are unable to agree upon the
Market Rate within the twenty (20) day period described and Tenant fails to
timely exercise its right to arbitrate, the Renewal Option shall be deemed to be
null and void and of no further force and effect.

 



57

 

 

D.If Tenant provides Landlord with an Arbitration Notice, Landlord and Tenant,
within ten (10) days after the date of the Arbitration Notice, shall each
simultaneously submit to the other, in a sealed envelope, its good faith
estimate of the Market Rate for the Premises during the Renewal Term
(collectively referred to as the “Estimates”) and shall each select an appraiser
(hereinafter, an “appraiser”) to determine which of the two Estimates most
closely reflects the Market Rate during the Renewal Term. Each appraiser so
selected shall be a member of the Appraisal Institute and have not less than ten
(10) years’ experience in the field of commercial real estate appraisal and/or
brokerage and shall be experienced in the vicinity of the Premises subject to
such Arbitration Notice. Upon selection, Landlord’s and Tenant’s appraisers
shall work together in good faith to agree upon which of the two Estimates most
closely reflects the Market Rate. The Estimate chosen by such appraisers shall
be binding on both Landlord and Tenant as the Base Rent rate during the Renewal
Term. If either Landlord or Tenant fails to appoint an appraiser within the ten
(10) day period referred to above, the appraiser appointed by the other party
shall be the sole appraiser for the purposes hereof. If the two appraisers
cannot agree upon which of the two Estimates most closely reflects the Market
Rate within thirty (30) days after their appointment, then, within ten (10) days
after the expiration of such thirty (30) day period, the two appraisers shall
select a third appraiser meeting the aforementioned criteria, the cost of which
shall be borne equally by Landlord and Tenant. Once the third appraiser (i.e.
arbitrator) has been selected as provided for above, then, as soon thereafter as
practicable but in any case within fourteen (14) days, the arbitrator shall make
his determination of which of the two Estimates most closely reflects the Market
Rate for the Premises, or the arbitrator may determine a Market Rate which is
not equal to either Estimate, provided, however, that the arbitrator’s Market
Rate may not be higher than the higher of the Estimates nor lower than the lower
of the Estimates. The determination by such third appraiser shall be binding on
both Landlord and Tenant.

 



58

 

 

E.If Tenant is entitled to and properly exercises its Renewal Option, upon
completion of the process of determination of Market Rent set forth in Sections
48.C and48.D, Landlord and Tenant shall execute an amendment (the “Renewal
Amendment”) to reflect changes in the Base Rent, the Term, the Expiration Date
and other appropriate terms; provided that an otherwise valid exercise of the
Renewal Option shall be fully effective whether or not the Renewal Amendment is
executed.

 

49.         AUTHORITY TO ENTER INTO LEASE.

 

Each of Tenant and Landlord represents and warrants that the individual
executing this Lease on its behalf is duly authorized to execute and deliver
this Lease on behalf of the corporation, limited liability company or
partnership, as the case may be, in accordance with a duly adopted resolution of
the board of directors of said corporation, limited liability company or in
accordance with the bylaws of said corporation, limited liability company, or in
accordance with terms and conditions of the partnership agreement and that this
Lease is binding on the corporation, limited liability company and the
partnership in accordance with its terms.

 

50.         PARTIES BOUND.

 

The preparation and submission of a draft of this Lease by either party to the
other party shall not constitute an offer, nor shall either party be bound to
any terms of this Lease or the entirety of this Lease, until both parties have
fully executed a final document and an original signature document has been
received by both parties. Until such time as described in the previous sentence,
either party is free to terminate negotiations without penalty or any further
obligation to the other party.

 

51.         NOT BINDING UNTIL EXECUTED.

 

This Lease is not binding between the parties stated herein until Landlord and
Tenant have each executed and delivered to the other party an original of this
Lease.

 

52.         SEVERABILITY.

 

If any term or other provision of this Lease is invalid, illegal, or incapable
of being enforced by any rule of law or public policy, all of the other
conditions and provisions of this Lease will nevertheless remain in full force
and effect, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any adverse manner to either party. Upon
such determination that any term or other provision is invalid, illegal, or
incapable of being enforced, the parties hereto will negotiate in good faith to
modify this Lease so as to reflect the original intent of the parties as closely
as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

 



59

 

 

53.         WAIVER OF JURY TRIAL; CONSEQUENTIAL DAMAGES.

 

LANDLORD AND TENANT HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT EITHER MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY AND ALL ISSUES
PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER OF
THE PARTIES HERETO AGAINST THE OTHER OR ITS SUCCESSORS WITH RESPECT TO ANY
MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY. THIS WAIVER BY THE
PARTIES HERETO OF ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY HAS BEEN
NEGOTIATED AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN. FURTHERMORE, LANDLORD
AND TENANT EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT
IT MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM
THE OTHER PARTY HERETO AND ANY OF SUCH PARTY’S AFFILIATES, OFFICERS, DIRECTORS,
MEMBERS OR EMPLOYEES OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY AND ALL
ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY THE
WAIVING PARTY AGAINST THE OTHER PARTY HERETO OR ANY OF SUCH PARTY’S AFFILIATES,
OFFICERS, DIRECTORS, MEMBERS OR EMPLOYEES OR ANY OF THEIR SUCCESSORS WITH
RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE OR ANY
DOCUMENT CONTEMPLATED HEREIN OR RELATED HERETO. THE WAIVER BY LANDLORD AND
TENANT OF ANY RIGHT IT MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND
INDIRECT DAMAGES HAS BEEN NEGOTIATED BY THE PARTIES HERETO AND IS AN ESSENTIAL
ASPECT OF THEIR BARGAIN.

 

54.         RIGHT OF FIRST REFUSAL TO PURCHASE.

 

Provided that there is no uncured Event of Default by Tenant under this Lease,
Landlord hereby grants to Tenant a one-time right of first refusal during the
Term (“Right of First Refusal”) to purchase the Property from Landlord pursuant
to the terms of this Article 54. The Right of First Refusal is further subject
to the following terms and conditions:

 

1.Landlord shall give Tenant written notice of Landlord’s receipt of a bona fide
written offer from a third party to purchase the Property for a stated purchase
price and such other material terms which Landlord is willing to accept, which
notice may include the applicable letter of intent, purchase and sale agreement
or a similar document reflecting the terms of such offer from such third party
(“Landlord’s Notice”).

 

2.Tenant shall then deliver to Landlord written notice of its election
(“Tenant’s Purchase Election”) to purchase the Property described in Landlord’s
notice on or before ten (10) business days after its receipt of Landlord’s
Notice (the “Exercise Period”).

 

3.Upon Landlord’s receipt of Tenant’s Purchase Election, the parties shall
negotiate in good faith for a period of thirty (30) days in order to finalize
and execute a mutually acceptable purchase and sale agreement setting forth such
terms (the “Contract”). In the event a Contract is not executed by the parties
within said thirty (30) day period, or if Tenant fails to timely deliver
Tenant’s Purchase Election, then Landlord may proceed to convey the Property
free and clear of this Right of First Refusal.

 



60

 

 

4.If Tenant does not give written notice of its intent to exercise the Right of
First Refusal within the Exercise Period, or having given notice of its intent
to exercise, fails to enter into a Contract that incorporates the terms and
conditions of the Landlord’s Notice, Tenant shall be deemed to have waived the
Right of First Refusal to purchase the Property under the terms of Landlord’s
Notice and Landlord shall thereafter have the right to enter into a purchase and
sale agreement with a third party for the Property on terms and conditions of
the Landlord’s Notice or any other terms and conditions, subject to the
following paragraph.

 

5.In the event that Tenant declines or fails to exercise its Right of First
Refusal to purchase the Property pursuant to this Article 54, Tenant’s Right of
First Refusal with respect to the Property shall terminate unless there shall be
a material decrease in the purchase price provided in the initial Landlord’s
Notice for the Property. For the purposes of this Section 54.E, a “material
decrease” shall mean a decrease of fifteen (15%) percent or more of the offered
purchase price for the Property in the Landlord’s Notice.

 

55.         MEMORANDUM OF LEASE.

 

This Lease shall not be recorded, either independently or as an exhibit,
schedule, annex, or addendum to any other document. However, a Memorandum of
Lease in the form annexed hereto as Exhibit “D,” shall be executed, acknowledged
and delivered for recording in the county in which the Premises are located by
both parties with the costs of recording the Memorandum of Lease to be borne by
Tenant. Tenant shall execute, acknowledge and deliver to Landlord a release of
Memorandum of Lease in recordable form within thirty (30) thirty days following
the expiration or termination of this Lease. If Tenant fails to so execute,
acknowledge and deliver the release within such thirty (30) day period, Landlord
shall hereby be deemed to be Tenant’s attorney-in-fact for the sole purpose of
executing and recording the release on behalf of Tenant.

 

 

 

[Signatures on following page] 

 

61

 

 

IT WITNESS WHEREOF, the undersigned have executed this Lease Agreement effective
as of the date first written above. 





 



  LANDLORD:               OAK STREET REAL ESTATE CAPITAL FUND IV REIT, LLC, a
Delaware limited liability company                 By:         Name:        
Title:    











 



  TENANT:                VALLEY NATIONAL BANK, a national banking association
organized under the laws of the United States                 By:         Name:
        Title:    

 

 

62



 

